Exhibit 10.1
EXECUTION VERSION
  

CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), dated as of August 22, 2013, is by and
between MESQUITE GAMING, LLC, a Nevada limited liability company (the
“Borrower”), and NEVADA STATE BANK, a Nevada state banking corporation (the
“Lender”).
Article I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.1    Defined Terms. As used in this Agreement the following terms
shall have the following respective meanings (and such meanings shall apply
equally to both the singular and plural form of the terms defined, as the
context requires):
“Affiliate”: When used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person that beneficially owns or holds,
directly or indirectly, 5% or more of any class of voting Equity Interests of
the Person referred to, (c) each Person, 5% or more of the voting Equity
Interests of which is beneficially owned or held, directly or indirectly, by the
Person referred to, and (d) each of such Person’s officers, directors, joint
venturers and partners. The term control (including the terms “controlled by”
and “under common control with”) means the possession, directly, of the power to
direct or cause the direction of the management and policies of the Person in
question.
“Affiliate Loans”: Loans or other debt owed by the Borrower to a holder of
Equity Interests of the Borrower or family members or Affiliates of such
holders; provided that in no event shall the interest rate payable with respect
to any such loans or debt exceed 7% for the four consecutive fiscal quarters
following the Closing Date or 8% for any period thereafter.
“Applicable Fee Rate”: 0.25%.
“Applicable Margin”: With respect to the Revolving Loans, 5.25%, and with
respect to the Term Loan, subject to the last sentence of this definition, with
respect to the period (a) beginning on the first day of the month immediately
following the month that a compliance certificate required by Section 5.1(c) is
delivered with respect to the last month of any fiscal quarter (the “Applicable
Margin Determination Date”), (b) through, but not including, the immediately
following Applicable Margin Determination Date, the percentage based on the
Senior Cash Flow Leverage Ratio calculated as of the last day of the fiscal
quarter for which the financial statements required to be delivered pursuant to
Section 5.1(b) were delivered:
 
Level
Senior Cash Flow 
Leverage Ratio
Applicable Margin
Level I
Greater than 2.00:1.00
5.25%
Level II
Equal to or less than 2.00:1.00
4.75%


1

--------------------------------------------------------------------------------



Notwithstanding the foregoing, (i) if a compliance certificate required to be
delivered pursuant to Section 5.1(c) is not delivered within 30 days after the
end of the applicable fiscal quarter, the Applicable Margin shall be as
specified above for Level I for the period from and including the 31st day after
the end of the fiscal quarter to, but not including, the date such compliance
certificate is delivered and (ii) during the period from the Closing Date until
the delivery of the financial statements and compliance certificate for the
fiscal quarter ending September 30, 2013, the Applicable Margin shall be as
specified above for Level I.
“Availability”: As of any date of determination, (i) the Revolving Commitment
Amount minus (ii) the aggregate unpaid principal balance of Revolving Loans
outstanding on such date.
“Board”: The Board of Governors of the Federal Reserve System or any successor
thereto.
“Borrower”: As defined in the opening paragraph hereof.
“Borrowing Request”: A Borrowing Request in the form of Exhibit A.
“Business Day”: Any day (other than a Saturday, Sunday or legal holiday in the
State of Nevada) on which banks are permitted to be open in Las Vegas, Nevada.
“Capital Expenditures”: For any period and any Person, the sum of all amounts
that would, in accordance with GAAP, be included as additions to property, plant
and equipment on a consolidated statement of cash flows of such Person during
such period, in respect of (a) the acquisition, construction, improvement,
replacement or betterment of land, buildings, machinery, equipment or of any
other fixed assets or leaseholds, (b) to the extent related to and not included
in (a) above, materials, contract labor (excluding expenditures properly
chargeable to repairs or maintenance in accordance with GAAP), and (c) other
capital expenditures and other uses recorded as capital expenditures or similar
terms having substantially the same effect.
“Capitalized Lease”: A lease of (or other agreement conveying the right to use)
real or personal property with respect to which at least a portion of the rent
or other amounts thereon constitutes Capitalized Lease Obligations.
“Capitalized Lease Obligations”: As to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board), and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement No.
13).
“Cash Equivalents”: Without duplication, (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether

- 2 –
2

--------------------------------------------------------------------------------



domestic or foreign) having capital and surplus in excess of $500,000,000;
provided in each case that the same provides for payment of both principal and
interest (and not principal alone or interest alone) and is not subject to any
contingency regarding the payment of principal or interest and (v) shares of
money market mutual funds that are rated at least “AAAm” or “AAA-G” by S&P or
“P-1” or better by Moody’s.
“Cash Management Services”: Any banking services provided to the Borrower or any
Subsidiary by the Lender or by any Affiliate of the Lender, including without
limitation (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) stored value cards, (f) automated clearing house
or wire transfer services, and (g) treasury management, including, without
limitation, collections, depository and disbursement services.
“Change in Law”: Any of (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by the Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority that is applicable to the Borrower or is of general
applicability and that is made or issued after the date of this Agreement.
Notwithstanding the foregoing for purposes of this definition, all requests,
rules, guidelines or directives in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act shall be deemed to be a Change in Law
regardless of the date enacted, adopted or issued and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States financial regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a Change in Law regardless of the
date adopted, issued, promulgated or implemented.
“Change of Control”: The occurrence, after the Closing Date and without the
prior written consent of the Lender, of: (i) the direct or indirect transfer of
Equity Interests of the Borrower (or other securities convertible into such
Equity Interests) representing more than 50% of the combined voting power of all
Equity Interests of the Borrower on a fully-diluted basis, unless Michael J.
Gaughan Family, LLC and Anthony Toti, and/or their respective Affiliates
continue to hold not less than 50% of the combined voting power of all Equity
Interests of the Borrower on a fully-diluted basis ; or (ii) except following a
transaction permitted by Section 6.1 or 6.2, the Borrower ceasing to own and
control, directly or indirectly through one or more other Subsidiaries, 100% of
the Equity Interests or 100% of the voting power of each Subsidiary (in each
case other than de minimis Equity Interests or voting power required by local
law of any foreign Subsidiary to be held by local officers) entitled to vote in
the election of the Board of Managers (or other similar body) of such
Subsidiary.
“Closing Date”: August 22, 2013.
“Code”: The Internal Revenue Code of 1986, as amended.
“Commitments”: The Revolving Commitment and the Term Loan Commitment.

- 3 –
3

--------------------------------------------------------------------------------



“Commodity Exchange Act”: The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.
“Constituent Documents”: With respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, bylaws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of Equity
Interests of such Person or voting rights among such Person’s owners.
“Contingent Obligation”: With respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise: (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefor, (b)
to purchase property, securities, Equity Interests or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness,
(c) to maintain working capital, equity capital or other financial statement
condition of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or otherwise to protect the owner thereof against loss in respect
thereof, or (d) entered into for the purpose of assuring in any manner the owner
of such Indebtedness of the payment of such Indebtedness or to protect the owner
against loss in respect thereof; provided, that the term “Contingent Obligation”
shall not include endorsements for collection or deposit, in each case in the
ordinary course of business.
“Deed of Trust”: The Deed of Trust, Assignment of Leases and Rents, Security
Agreement, and Financing Statement dated as of the Closing Date executed by the
owners of the Real Property in respect of the Real Property in favor of the
Lender, as it may from time to time be supplemented, modified, amended, extended
or replaced, and any other deed of trust or mortgage that may from time to time
be executed in favor of the Lender securing the Obligations.
“Deed of Trust Documents”: Collectively, (a) the Deed of Trust, (b) a title
policy in an amount and in form and substance satisfactory to the Lender, (c)
any and all other documents or instruments executed and delivered by the owners
of the Real Property to the Lender in connection with the Deed of Trust, and (d)
any and all documents or instruments amending, supplementing, restating,
replacing, relating to or otherwise modifying any of the foregoing documents.
“Default”: Any event that, with the giving of notice or lapse of time, or both,
would constitute an Event of Default.
“Defined Benefit Plan”: Each defined benefit plan (whether in existence on the
Closing Date or thereafter instituted), within the meaning of 3(35) of ERISA
that is subject to Title IV of ERISA, maintained for the benefit of employees,
officers or directors of the Borrower or of any ERISA Affiliate.

- 4 –
4

--------------------------------------------------------------------------------



“EBITDA”: For any period of determination, the consolidated net income of the
Borrower and its Subsidiaries before deductions for income taxes, Interest
Expense, depreciation and amortization, calculated excluding non-recurring gains
and losses, in each case calculated for said period without duplication and in
accordance with GAAP.


“Environmental Indemnity Agreement”: The Environmental and ADA Indemnification
Agreement dated as of the Closing Date between the Loan Parties and the Lender.
“Equity Interests”: All shares, interests, participation or other equivalents,
however designated, of or in a corporation or limited liability company, whether
or not voting, including but not limited to common stock, member interests,
warrants, preferred stock, convertible debentures, and all agreements,
instruments and documents convertible, in whole or in part, into any one or more
or all of the foregoing.
“ERISA”: The Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate”: Any trade or business (whether or not incorporated) that is a
member of a group of which the Borrower is a member and that is treated as a
single employer under Section 414 of the Code.
“ERISA Event”: Any of (a) any Reportable Event; (b) a withdrawal by the Borrower
or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA); (c) a complete or partial withdrawal by the Borrower or
any ERISA Affiliate from a Multiemployer Plan or the assertion by a
Multiemployer Plan that the Borrower or any ERISA Affiliate has Withdrawal
Liabilities or a determination that a Multiemployer Plan is, or is expected to
be, insolvent or in reorganization, within the meaning of Title IV of ERISA or,
in endangered or critical status, within the meaning of Section 432 of the Code
or Section 305 of ERISA; (d) the filing of a notice of intent to terminate a
Plan with the PBGC or the actual termination of a Plan, the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, the commencement of
proceedings by the PBGC to terminate a Plan, or the termination of a
Multiemployer Plan under Section 4041A of ERISA; (e) a failure by the Borrower
or any ERISA Affiliate to make required contributions to a Plan or Multiemployer
Plan that; (f) an event or condition that would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (g) a determination that any
Plan is, or is expected to be, in “at risk” status (as defined in Section
430(i)(4) of the Code or Section 304(i)(4) of ERISA); (h) an application for a
funding waiver or an extension of any amortization period pursuant to Section
412 of the Internal Revenue Code with respect to any Plan; (i) a non-exempt
prohibited transaction occurs with respect to any Plan for which the Borrower is
liable; or (j) a violation of the applicable requirements of Section 404 or 405
of ERISA or the exclusive benefit rule under Section 401(a)(2) of the Internal
Revenue Code by any fiduciary or disqualified person with respect to any Plan
for which the Borrower is liable.
“Event of Default”: Any event described in Section 7.1.

- 5 –
5

--------------------------------------------------------------------------------



“Excess Cash Flow”: For any period of determination, (a) EBITDA, minus (b)
Restricted Payments, minus (c) Capital Expenditures paid in cash, minus, (d)
Interest Expense paid in cash, minus (e) all principal payments made in respect
of the Term Loan during such period (including any prepayments made pursuant to
Section 2.6(a) or (b)).
“Excluded Swap Obligation”: With respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest becomes illegal.
“Financials”: As defined in Section 4.5.
“Fixed Charge Coverage Ratio”: As of the date of determination, subject to the
following provisions of this definition, the ratio of the following, in each
case calculated without duplication and on a consolidated basis for the Borrower
and its Subsidiaries in accordance with GAAP:
(a)
trailing twelve month EBITDA, minus the sum of (i) Capital Expenditures paid in
cash (net of any amounts financed or funded with capital contributions to the
extent such capital contributions are included in EBITDA) during the trailing
twelve month period, (ii) Restricted Payments paid during the trailing twelve
month period pursuant to Section 6.7(c), and (iii) income taxes paid in cash
during the trailing twelve month period,

to
(b)
the sum, without duplication, of Interest Expense paid in cash during the
trailing twelve month period, plus the aggregate amount of all scheduled
principal payments made during the trailing twelve month period with respect to
Total Liabilities, including the principal portion of scheduled payments made
with respect to Capitalized Lease Obligations and Subordinated Debt, but
excluding any scheduled principal payments made with respect to insurance
premium financing and any principal payments made pursuant to Section
2.6(a)(iii). The foregoing computed sum is herein referred to as “Fixed
Charges.”

Notwithstanding the foregoing, for the purpose of computing the Fixed Charge
Coverage Ratio for the three fiscal-quarter periods ending December 31, 2013,
March 31, 2014, and June 30, 2014, Fixed Charges shall not be computed on the
basis of applicable payments made during the

- 6 –
6

--------------------------------------------------------------------------------



trailing twelve month period, but, instead, (i) for the fiscal-quarter ending
December 31, 2013, Fixed Charges shall be equal to the total amount of such
payments made during the period from October 1, 2013 through December 31, 2013
multiplied by four (4); (ii) for the fiscal-quarter ending March 31, 2014, Fixed
Charges shall be equal to the total amount of such payments made during the
period from October 1, 2013 through March 31, 2014 multiplied by two (2); and
(iii) for the fiscal-quarter ending June 30, 2014, Fixed Charges shall be equal
to the total amount of such payments made during the period from October 1, 2013
through June 30, 2014, multiplied by four-thirds (4/3).
“GAAP”: Generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, that are
applicable to the circumstances as of any date of determination.
“Gaming Authority”: Collectively, the Nevada Gaming Commission, the Nevada State
Gaming Control Board, and any other Governmental Authority that holds
regulatory, licensing or permitting authority over gambling or casino activities
conducted by Borrower or any Subsidiary within its jurisdiction.
“Gaming Laws”: All laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permitting authority over gambling or casino activities
conducted by Borrower or any Subsidiary within its jurisdiction.
“Governmental Authority”: The government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantor”: Each direct and indirect Subsidiary of the Borrower. As of the
Closing Date, the Guarantors are 5.47 RBI, LLC, C & HRV, LLC, CasaBlanca
Resorts, LLC, Oasis Interval Management, LLC, Oasis Interval Ownership, LLC,
Oasis Recreational Properties, Inc., RBG, LLC, and VRCC, LLC.
“Guaranty”: The guaranty dated of the Closing Date and executed by the
Guarantors in favor of the Lender, as from time to time supplemented, modified,
amended, extended or replaced.
“Immediately Available Funds”: Funds with good value on the day and in the city
in which payment is received.
“Indebtedness”: With respect to any Person at the time of any determination,
without duplication: (a) all obligations of such Person for borrowed money
(including non-recourse obligations), (b) all obligations of such Person
evidenced by debentures, notes or other similar

- 7 –
7

--------------------------------------------------------------------------------



instruments, (c) all obligations of such Person upon which interest charges are
customarily paid or accrued, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
purchased by such Person, (e) all obligations of such Person issued or assumed
as installment purchases of property or the deferred purchase price of property
or services in respect of which such Person is liable, contingently or
otherwise, as obligor or otherwise (including all earn-out or like obligations),
(f) all obligations of others secured by any Lien on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, (g) all Capitalized Lease Obligations of such Person, (h) all
obligations of such Person in respect of interest rate swap agreements, cap or
collar agreements, interest rate futures or option contracts, currency swap
agreements, currency futures or option agreements and other similar contracts
(i) all obligations of such Person, actual or contingent, as an account party in
respect of letters of credit or bankers’ acceptances, (j) all obligations of any
partnership or joint venture as to which such Person is or may become personally
liable, (k) all mandatory redemption, repurchase, put option or dividend
obligations of such Person under any Equity Interests issued by such Person, and
(l) all Contingent Obligations of such Person. Notwithstanding the foregoing, no
Operating Lease (or any guaranty thereof) or obligations for the payment of
insurance premiums over time shall be included as Indebtedness.
“Indemnitee”: As defined in Section 8.12.
“Ineligible Assignee”: Any of the following Persons, and any Affiliate of any of
the following Persons: Z Capital Partners, L.L.C., James J. Zenni, Jr., Black
Diamond Capital Management, L.L.C. and Stephen H. Deckoff.
“Interest Expense”: For any period of determination and any Person, the
aggregate consolidated amount, without duplication, of interest paid, accrued or
scheduled to be paid in respect of any Indebtedness of such Person, including
(a) all but the principal component of payments in respect of conditional sale
contracts, Capitalized Leases and other title retention agreements,
(b) commissions, discounts and other fees and charges with respect to letters of
credit and bankers’ acceptance financings and (c) net costs under interest rate
protection agreements, in each case determined in accordance with GAAP.
“Interest Period”: A period of one month, during which the entire outstanding
principal balance of the Loans bears interest determined in relation to LIBOR,
with the understanding that (i) the initial Interest Period shall commence on
the date of the initial Loans and shall be in effect until the last day of the
calendar month of the initial Loans, (ii) each successive Interest Period shall
commence automatically, and without notice to or consent from the Borrower, on
the first day of the calendar month following the date on which the immediately
preceding Interest Period matures, and (iii) if, on the first day of the last
Interest Period applicable hereto the remaining term of the Loans having the
latest final scheduled maturity date is less than one month, such Interest
Period shall be in effect only until the scheduled maturity date hereof.
“Investment”: The acquisition, purchase, making or holding of any Equity
Interests or other security, any loan, advance, contribution to capital,
extension of credit (except for trade and customer accounts receivable for
inventory sold or services rendered in the ordinary course of business and
payable in accordance with customary trade terms), any acquisitions of real or

- 8 –
8

--------------------------------------------------------------------------------



personal property (other than real and personal property acquired in the
ordinary course of business) and any purchase or commitment or option to
purchase Equity Interests, securities or other debt of or any interest in
another Person or any integral part of any business or the assets comprising
such business or part thereof and the formation of, or entry into, any
partnership as a limited or general partner or the entry into any joint venture.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment, less all cash returns, cash dividends, and cash distributions (or
the fair market value of any non-cash returns, dividends, and distributions)
received by such Person, less all liabilities expressly assumed by another
Person in connection with the sale of such Investment, and all loans and
advances shall be taken at the principal amount thereof then remaining unpaid.
“Lender”: As defined in the opening paragraph hereof.
“LIBOR”: As of any date of determination and for each Interest Period relevant
to the Loans, the rate per annum reported at 11 A.M. on the Business Day that is
two Business Days prior to the first day of such Interest Period on Reuters
Screen LIBOR01 Page (or any successor or substitute page on such screen) as the
London Interbank Offered Rate for United States dollar deposits for a period
equal to the Interest Period (or, if such page shall cease to be publicly
available or, if the information on such page, in the Lender’s reasonable
judgment, ceases to accurately reflect such London Interbank Offered Rate, such
rate as reported by any publicly available recognized source of similar market
data selected by the Lender that, in the Lender’s reasonable judgment,
accurately reflects such London Interbank Offered Rate).
“Lien”: With respect to any Person, any security interest, mortgage, pledge,
lien, charge, encumbrance, title retention agreement or analogous instrument or
device (including the interest of each lessor under any Capitalized Lease), in,
of or on any assets or properties of such Person, now owned or hereafter
acquired, whether arising by agreement or operation of law.
“Loan”: A Revolving Loan or a Term Loan.
“Loan Documents”: This Agreement, the Notes, the Security Agreement, the Deed of
Trust Documents, the Guaranty, the Subordination Agreement, and any other
document or instrument given by any Person in favor of the Lender to secure or
guaranty all or any portion of the Obligations, in each case as such document or
instrument may from time to time be supplemented, modified, amended, extended or
replaced.
“Loan Parties”: The Borrower and the Guarantors.
“Material Adverse Occurrence”: Any occurrence of whatsoever nature (including
any adverse determination in any litigation, arbitration, or governmental
investigation or proceeding) that could reasonably be expected to materially and
adversely affect (a) the financial condition or operations of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform
its obligations under any Loan Document to which it is a party, or any writing

- 9 –
9

--------------------------------------------------------------------------------



executed pursuant thereto, or (c) the validity, collectability or enforceability
of any of the Loan Documents or the rights or remedies of the Lender under the
Loan Documents.
“Multiemployer Plan”: A multiemployer plan, as such term is defined in Section
4001(a)(3) of ERISA, that is maintained (on the Closing Date, within the five
years preceding the Closing Date, or at any time after the Closing Date) for
employees of the Borrower or any ERISA Affiliate.
“Note”: The Term Note or the Revolving Note.
“Obligations”: All unpaid principal of and accrued and unpaid interest on the
Loans, all obligations in connection with Cash Management Services, all Rate
Protection Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of any Loan Party to the
Lender or any indemnified party arising under the Loan Documents, in all cases
whether now existing or hereafter arising or incurred, whether it is direct or
indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or sole, joint, several or joint and several, and
together with all renewals, modifications, extensions, increases, substitutions
or replacements of any such obligations or liabilities; provided that
“Obligations” shall exclude all Excluded Swap Obligations.
“Operating Lease”: Any operating lease that is required to be treated as a
capital lease in accordance with GAAP as a result of any changes in accounting
principles after December 31, 2010, that is required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board.
“PBGC”: The Pension Benefit Guaranty Corporation, established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto or to the functions
thereof.
“Permitted Acquisition”: As defined in Section 6.12(e).
“Permitted Liens”: Liens permitted by Section 6.14.
“Person”: Any natural person, corporation, partnership, limited partnership,
limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.
“Plan”: Each employee benefit plan (whether in existence on the Closing Date or
thereafter instituted), as such term is defined in Section 3 of ERISA,
maintained for the benefit of employees, officers or directors of the Borrower
or of any ERISA Affiliate, other than a Multiemployer Plan.
“Prohibited Transaction”: The respective meanings assigned to such term in
Section 4975 of the Code and Section 406 of ERISA.

- 10 –
10

--------------------------------------------------------------------------------



“Rate Protection Agreement”: Any interest rate swap, cap or option agreement, or
any other agreement pursuant to which the Borrower hedges interest rate risk
with respect to a portion of the Obligations, entered into by the Borrower with
a Rate Protection Provider.
“Rate Protection Obligations”: The liabilities, indebtedness and obligations of
any Borrower, if any, to any Rate Protection Provider under a Rate Protection
Agreement.
“Rate Protection Provider”: The Lender, or any Affiliate of the Lender, that is
the counterparty of the Borrower under any Rate Protection Agreement.
“Real Property”: Collectively, (a) the real property in respect of the
Casablanca Resort & Casino in Mesquite, Nevada, (b) the real property in respect
of the Virgin River Hotel and Casino in Mesquite, Nevada, (c) the real property
in respect of the Oasis Hotel and Casino in Mesquite, Nevada, and (d) any other
real property owned or leased by the Borrower or any Subsidiary, but excluding
real property held by (i) RBG, LLC, located at 100 Pulsipher Lane, Units 1101
and 1105, Mesquite, Nevada, known as Clark County Assessor’s Parcel Numbers,
001-18-711-001 and 001-18-711-173, and located northwest of Pulsipher Lane and
Leavitt Lane, known as Clark County Assessor’s Parcel Number 001-18-701-007,
(ii) Oasis Interval Ownership, LLC, located at 897 West Mesquite Boulevard,
Mesquite, Nevada, known as Clark County Assessor’s Parcel Numbers 001-18-602-003
and 001-18-602-004, and (iii)VRCC, LLC, located on Pioneer Boulevard, known as
Clark County Assessor’s Parcel Number 001-09-801-003.
“Reportable Event”: A reportable event as defined in Section 4043 of ERISA and
the regulations issued under such Section, with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation has waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any waiver in accordance with
Section 412(d) of the Code. A Reportable Event shall also include an event under
Section 4062(e) of ERISA and an event requiring notice to the PBGC under Section
4010 of ERISA, excluding any such event as to which the PBGC has waived the
notice required under Section 4010 of ERISA.
“Resort Properties”: Collectively, (a) the Casablanca Resort & Casino in
Mesquite, Nevada, (b) the Virgin River Hotel and Casino in Mesquite, Nevada, (c)
the Oasis Hotel and Casino in Mesquite, Nevada, and (d) any other casino, hotel,
resort or entertainment facility owned or leased by the Borrower or any
Subsidiary.
“Restricted Payment”: (a) Any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such Equity Interest in the
Borrower or any Subsidiary thereof, (b) any amount paid on account of any
Indebtedness, promissory notes, intercompany Indebtedness or other liabilities
or obligations owed by the Borrower to any holder of Equity Interests in the
Borrower other than the Lender (including payments on the Affiliate Loans

- 11 –
11

--------------------------------------------------------------------------------



permitted under Section 6.13 to holders of Equity Interests in the Borrower,
family members and Affiliates), or (c) any amount prepaid directly or indirectly
on account of any Indebtedness other than (i) any prepayment on the Obligations
or (ii) any regularly scheduled payments.
“Revolving Commitment”: With respect to the Lender, the agreement of the Lender
to make Revolving Loans to the Borrower in an aggregate principal amount
outstanding at any time not to exceed the Revolving Commitment Amount upon the
terms and subject to the conditions and limitations of this Agreement.
“Revolving Commitment Amount”: As of any date, the Revolving Commitment Amount
of the Lender. As of the Closing Date, the Revolving Commitment Amount is
$6,000,000.


“Revolving Commitment Fees”: As defined in Section 2.8(b).
“Revolving Loan”: As defined in Section 2.1(a).
“Revolving Loan Date”: The date of the making of any Revolving Loan.
“Revolving Note”: The promissory note of the Borrower in the form of Exhibit B,
evidencing the obligation of the Borrower to repay the Revolving Loans.
“Security Agreement”: Collectively, one or more pledge and security agreements
of the Borrower that grant a security interest to the Lender to secure the
Obligations, as amended, supplemented, extended, restated or otherwise modified
from time to time, each in form and substance acceptable to the Lender.
“Security Documents”: Collectively, the Security Agreement, the Deed of Trust
Documents and each other agreement, instrument and document executed by any Loan
Party to secure the Obligations, as amended, supplemented, extended, restated,
modified or replaced from time to time.
“Senior Cash Flow Leverage Ratio”: As of any date of determination, the ratio of
Total Funded Debt (excluding Subordinated Debt) to EBITDA for the four fiscal
quarters ending on such date, in each case calculated for the Borrower and its
Subsidiaries in accordance with GAAP.
“Subordinated Debt”: Any Indebtedness of the Borrower that is subordinated in
right of payment to the payment of the Obligations in a manner and to an extent,
and is otherwise subject to terms and conditions, that the Lender has approved
in writing on or before the later of (a) the Closing Date and (b) the creation
of such Indebtedness.
“Subordination Agreement”: Each agreement between the Lender and the holders of
any Subordinated Debt pursuant to which such indebtedness is subordinated in
right of payment to the payment of the Obligations in a manner and to an extent,
and subject to terms and conditions, satisfactory to the Lender.

- 12 –
12

--------------------------------------------------------------------------------



“Subsidiary”: As to any Person, any corporation, limited liability company or
other entity of which Equity Interests having ordinary voting power for the
election of a majority of the board of directors or other Persons performing
similar functions are owned by such Person either directly or through one or
more Subsidiaries. Except as the context otherwise requires, the term
“Subsidiaries” in this Agreement refers to direct and indirect Subsidiaries of
the Borrower.
“Swap Obligation”: With respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Term Loan”: As defined in Section 2.1(b).
“Term Loan Commitment”: The agreement of the Lender to make a Term Loan to the
Borrower in the Term Loan Commitment Amount upon the terms and subject to the
conditions of this Agreement.
“Term Loan Commitment Amount”: $20,000,000.


“Term Loan Maturity Date”: The earlier of (a) the sixth anniversary of the
Closing Date and (b) the date on which the Commitments are terminated pursuant
to Section 7.2.
“Term Note”: The promissory note of the Borrower in the form of Exhibit C,
evidencing the obligation of the Borrower to repay the Term Loan.
“Termination Date”: The earliest of (a) the third anniversary of the Closing
Date, (b) the date on which the Revolving Commitments are terminated pursuant to
Section 7.2, and (c) the date on which the Revolving Commitments are terminated
pursuant to Section 2.7.
“Total Funded Debt”: At the time of any determination, without duplication, (a)
all Indebtedness for borrowed money, (b) Capitalized Lease Obligations, (c)
notes payable and drafts accepted representing extensions of credit, (d) any
obligations owed for all or any part of the deferred purchase price of property
or services (excluding trade payables incurred in the ordinary course of
business and insurance premiums paid over time), (e) all Indebtedness secured by
any Lien on any property of the Borrower or Subsidiary even though the Borrower
or Subsidiary has not assumed or become liable for the payment of such
Indebtedness, provided that for purposes of this clause (e) the amount of such
Indebtedness shall be limited to the greater of (i) the amount of such
Indebtedness as to which there is recourse to the Borrower and (ii) the fair
market value of the property subject to the Liens, and (f) Contingent
Obligations.
“Total Liabilities”: At the time of any determination, the amount, on a
consolidated basis, of all items of Indebtedness of any Person referred to that
would constitute “liabilities” for balance sheet purposes in accordance with
GAAP.
“Total Revenues”: With respect to any period of determination, the consolidated
total revenues of the Borrower and its Subsidiaries for such period, as
determined in accordance with GAAP.

- 13 –
13

--------------------------------------------------------------------------------



“Unfunded Pension Liabilities”: The excess of a Defined Benefit Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Defined Benefit Plan’s assets, determined in accordance with the assumptions
used by the Defined Benefit Plan’s actuaries for funding the Defined Benefit
Plan pursuant to Section 412 of the Code for the applicable plan year.
“Withdrawal Liabilities”: As of any determination date, the aggregate amount of
the liabilities, if any, pursuant to Section 4201 of ERISA if the Borrower or
any ERISA Affiliate made a complete or partial withdrawal from all Multiemployer
Plans and any increase in contributions pursuant to Section 4243 of ERISA.
Section 1.2    Accounting Terms and Calculations. Except as may be expressly
provided to the contrary herein, all accounting terms used herein shall be
interpreted and all accounting determinations hereunder shall be made on a
consolidated basis for the Borrower and the Subsidiaries and in accordance with
GAAP. To the extent any change in GAAP affects any computation or determination
required to be made pursuant to this Agreement, such computation or
determination shall be made as if such change in GAAP had not occurred unless
the Borrower and the Lender agree in writing on an adjustment to such
computation or determination to account for such change in GAAP.
Section 1.3    Computation of Time Periods. In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
unless otherwise stated the word “from” means “from and including” and the word
“to” or “until” each means “to but excluding.”
Section 1.4    Other Definitional Terms. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision. References to
Sections, Exhibits, Schedules, and the like are to this Agreement unless
otherwise expressly provided. The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The term
“will” shall have the same mandatory meaning as the term “shall.” Unless the
context otherwise clearly requires, “or” has the inclusive meaning represented
by the phrase “and/or.” All covenants, terms, definitions or other provisions
incorporated by reference to other agreements are so incorporated as if fully
set forth herein, and such incorporation shall include all necessary definitions
and related provisions from such other agreements but include only amendments
thereto agreed to by the Lender, and shall survive any termination of such other
agreements until the Obligations are irrevocably paid in full and the
Commitments are terminated.
Article II    
TERMS OF THE CREDIT FACILITIES
Part A ‑‑ Terms of Lending


Section 2.1    Lending Commitments. On the terms and subject to the conditions
hereof, the Lender agrees to make the following lending facilities available to
the Borrower:

- 14 –
14

--------------------------------------------------------------------------------



(a)    Revolving Credit. A revolving credit facility available as loans (each, a
“Revolving Loan” and, collectively, the “Revolving Loans”) to the Borrower on a
revolving basis at any time and from time to time from the Closing Date to the
Termination Date, during which period the Borrower may borrow, repay and
reborrow in accordance with the provisions hereof, provided, that no Revolving
Loan will be made in any amount that, after giving effect thereto, would cause
the aggregate unpaid principal balance of Revolving Loans outstanding on such
date to exceed the Revolving Commitment Amount.
(b)    Term Loan. A term loan facility available as a loan (the “Term Loan”)
from the Lender to the Borrower on a term loan basis on the Closing Date,
provided that the Term Loan will not be made in any amount if, after giving
effect thereto, the aggregate amount advanced upon the Term Loan would exceed
the Term Loan Commitment Amount.
Section 2.2    Procedure for Loans.
(a)    Procedure for Revolving Loans. Any request by the Borrower for Revolving
Loans hereunder shall be in writing (including by e-mail) pursuant to a
Borrowing Request and must be given so as to be received by the Lender not later
than 12:00 P.M. (Las Vegas, Nevada time) on the requested Revolving Loan Date.
Each request for Revolving Loans shall be irrevocable and shall be deemed a
representation by the Borrower that on the requested Revolving Loan Date and
after giving effect to the requested Revolving Loans the applicable conditions
specified in Article III have been and will be satisfied. Each request for
Revolving Loans shall specify (i) the requested Revolving Loan Date and (ii) the
aggregate amount of Revolving Loans to be made on such date, which shall be in a
minimum amount of $100,000. Unless the Lender determines that any applicable
condition specified in Article III has not been satisfied, the Lender will make
available to the Borrower at the Lender’s principal office in Las Vegas, Nevada
in Immediately Available Funds not later than 3:00 P.M. (Las Vegas, Nevada time)
on the requested Revolving Loan Date the amount of the requested Revolving
Loans.
(b)    Procedure for Term Loan. The request by the Borrower for the Term Loan
shall be in writing (including by e-mail) pursuant to a Borrowing Request and
must be given so as to be received by the Lender not later than 9:00 A.M. (Las
Vegas, Nevada time) on the Closing Date. The request for the Term Loan shall be
irrevocable and shall be deemed a representation by the Borrower that on the
Closing Date and after giving effect to the requested Term Loan the applicable
conditions specified in Article III have been and will be satisfied. The request
for the Term Loan shall specify (i) the requested Term Loan date (which shall be
the Closing Date) and (ii) the aggregate amount of the Term Loan. Unless the
Lender determines that any applicable condition specified in Article III has not
been satisfied, the Lender will transmit the proceeds of the requested Term Loan
in accordance with wire instructions provided by the Borrower not later than
11:00 A.M. (Las Vegas, Nevada time) on the Closing Date.

- 15 –
15

--------------------------------------------------------------------------------



Section 2.3    Notes. The Revolving Loans shall be evidenced by a single
Revolving Note payable to the order of the Lender in a principal amount equal to
the Revolving Commitment Amount originally in effect. The Term Loan shall be
evidenced by a Term Note payable to the order of the Lender in the principal
amount equal to the Term Loan Commitment Amount. The Lender shall enter in its
ledgers and records the amount of each Term Loan and each Revolving Loan, the
various Advances made, and the payments made thereon, and, in all events, the
principal amounts owing by the Borrower in respect of the Revolving Note shall
be the aggregate amount of all Revolving Loans made by the Lender less all
payments of principal thereof made by the Borrower, and the principal amount
owing by the Borrower in respect of the Term Note shall be the aggregate amount
of the Term Loan less all payments of principal thereof made by the Borrower.
Section 2.4    Interest Rates, Interest Payments and Default Interest. Interest
shall accrue and be payable on the Loans as follows:
(a)    Subject to paragraph (b) below, each Loan shall bear interest on the
unpaid principal amount thereof at a rate per annum equal to the lesser of (i)
sum of (A) the LIBOR Rate in effect, and as reset on, the first day of each
Interest Period, plus (B) the Applicable Margin and (ii) 9.0%.
(b)    Upon the occurrence of any Event of Default, each Loan shall, at the
option of the Lender, bear interest until paid in full at a rate per annum equal
to the sum of the interest rate otherwise applicable thereto plus 3.0%.
(c)    (i) Interest with respect to Revolving Loans shall be payable on the last
day of each Interest Period and upon any permitted prepayment (on the amount
prepaid) and on the Termination Date and (ii) interest with respect to Term Loan
shall be payable as set forth in Section 2.5(b), upon any permitted prepayment
(on the amount prepaid), and on the Term Loan Maturity Date; provided, that with
respect to any Loan, interest under paragraph (b) of this Section shall be
payable on demand.
Section 2.5    Repayment.
(a)    Revolving Loans. The unpaid principal balance of all Revolving Loans,
together with all accrued and unpaid interest thereon, shall be due and payable
on the Termination Date.
(b)    Term Loan. The unpaid principal balance and interest of the Term Loan
shall be paid in (i) equal monthly installments sufficient to amortize the
entire principal balance of and interest on the Term Loan over an 11-year
period, due and payable on the last day of each month to and including the Term
Loan Maturity Date, and (ii) an additional installment in an amount equal to all
unpaid principal of, and interest upon, the Term Loan on the Term Loan Maturity
Date; provided, however, that if the aggregate principal amount outstanding
under the Term Loan as of the date any principal payment is due is less than the
amount specified above in this sentence, then the principal amount payable on
such date shall be such amount outstanding. The Lender shall calculate the

- 16 –
16

--------------------------------------------------------------------------------



amounts payable under clause (i) above based on the LIBOR Rate and the
Applicable Margin in effect from time to time (which calculations shall be
conclusive absent manifest error) and, on or before the date hereof and promptly
upon any change in such amounts, shall furnish to the Borrower a schedule
setting forth the amount of such installments.
Section 2.6    Prepayments.
(a)    Mandatory Prepayments.
(i)    If at any time the aggregate unpaid principal balance of Revolving Loans
outstanding exceeds the Revolving Commitment Amount, the Borrower shall
immediately repay to the Lender the amount of such excess.
(ii)    Commencing on January 1, 2014, the Borrower shall prepay Revolving Loans
in an amount necessary to cause the aggregate unpaid principal balance of
Revolving Loans to equal zero for 30 consecutive days during each calendar year.
(b)    Commencing with the fiscal year ending December 31, 2014, if the Fixed
Charge Coverage Ratio is greater than 1.10 to 1.00, calculated as of the last
day of such fiscal year, within 120 days after the end of such fiscal year, the
Borrower will prepay the Term Loan in an amount equal to 50% of Excess Cash
Flow, if any, for such fiscal year. Any such payments shall be applied to the
scheduled principal payments on the Term Loan in the inverse order of their
maturities.
(c)    Optional Prepayments. The Borrower may prepay Revolving Loans or the Term
Loan, in whole or in part, without premium or penalty (including, without
limitation, breakage costs), at any time. Each partial prepayment shall be in a
minimum aggregate amount of $10,000 (or, as to the Term Loan, $100,000) or an
integral multiple thereof. Amounts paid or prepaid on Revolving Loans under this
Section may be reborrowed upon the terms and subject to the conditions and
limitations of this Agreement. Amounts prepaid on any Term Loan may not be
reborrowed and shall be applied to the scheduled principal payments on the Term
Loan in inverse order of maturity.
Part B ‑‑ General


Section 2.7    Termination of Revolving Commitments. The Borrower may, at any
time, upon not less than three Business Days’ prior written notice from the
Borrower to the Lender, reduce the Revolving Commitment Amount, with any such
reduction in an integral multiple of $500,000; provided, however, that the
Borrower may not at any time reduce the Revolving Commitment Amount below the
aggregate unpaid principal balance of Revolving Loans outstanding at such time.
The Borrower may, upon not less than 10 Business Days prior written notice from
the Borrower to the Lender, terminate the Revolving Commitment in its entirety.
Upon termination of the Revolving Commitment pursuant to this Section, the
Borrower shall pay

- 17 –
17

--------------------------------------------------------------------------------



to the Lender the full amount of all outstanding Revolving Loans, all accrued
and unpaid interest thereon, all unpaid Revolving Commitment Fees accrued to the
date of such termination, and all other unpaid Obligations.
Section 2.8    Fees.
(a)    Upfront Fees. The Borrower shall pay to the Lender on the Closing Date an
upfront fee in an amount equal to the sum of (i) 0.50% of the Term Loan
Commitment Amount, and (ii) 1.00% of the Revolving Commitment Amount. Such
upfront fee shall be fully earned when paid and nonrefundable.
(b)    Commitment Fee. The Borrower shall pay to the Lender a commitment fee at
a per annum rate equal to the Applicable Fee Rate on the average daily
Availability from the date hereof to the Termination Date (the “Revolving
Commitment Fee”), payable in arrears on the last day of each fiscal quarter and
on the Termination Date.
Section 2.9    Computation. Revolving Commitment Fees and interest on the Loans
shall be computed on the basis of actual days elapsed and a year of 360 days.
Section 2.10    Payments. Payments and prepayments of principal of, and interest
on, the Notes and all fees, expenses and other obligations under this Agreement
payable to the Lender shall be made without setoff or counterclaim in
Immediately Available Funds not later than 12:00 P.M. (Las Vegas, Nevada time)
on the dates called for under this Agreement and the Notes to the Lender at its
main office in Las Vegas, Nevada. Funds received after such time shall be deemed
to have been received on the next Business Day. Whenever any payment to be made
hereunder or on the Notes is stated to be due on a day that is not a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time, in the case of a payment of principal, shall be included in
the computation of any interest on such principal payment.
Section 2.11    Use of Loan Proceeds. The proceeds of the Revolving Loans shall
be used for the Borrower’s general business purposes in a manner not in conflict
with any of the Borrower’s covenants in this Agreement. The proceeds of the Term
Loan shall be used to refinancing existing Indebtedness of the Borrower on the
Closing Date.
Section 2.12    Taxes.
(a)    Any and all payments by the Borrower hereunder or under the Notes shall
be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges of withholdings, and all
liabilities with respect thereto, excluding, in the case of the Lender, taxes
imposed on its overall net income and franchise taxes imposed on it in lieu of
net income taxes (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder or under
the Notes being hereinafter referred to as “Taxes”).
(b)    The Borrower agree to pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any

- 18 –
18

--------------------------------------------------------------------------------



payment made hereunder or under the Notes or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes (hereinafter referred to as “Other Taxes”).
(c)    The Borrower shall indemnify the Lender for the full amount of Taxes or
Other Taxes imposed on or paid by the Lender and any penalties, interest and
expenses with respect thereto. Payments on this indemnification shall be made
within 30 days after the date the Lender makes written demand therefor.
(d)    Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Lender, at its address referred to on the signature page hereof,
a certified copy of a receipt evidencing payment thereof. In the case of any
payment hereunder or under the Notes by or on behalf of the Borrower through an
account or branch outside the United States or by or on behalf of the Borrower
by a payor that is not a United States person, if the Borrower determines that
no Taxes are payable in respect thereof, the Borrower shall furnish or shall
cause such payor to furnish, to the Lender, at such address, an opinion of
counsel acceptable to the Lender stating that such payment is exempt from Taxes.
For purposes of this subsection (d) and subsection (e), the terms “United
States” and “United States person” shall have the meanings specified in Section
7701 of the Internal Revenue Code.
(e)    The Lender represents to the Borrower that it is either (i) a corporation
organized under the laws of the United States or any State thereof or (ii) is
entitled to complete exemption from United States withholding tax imposed on or
with respect to any payments, including fees, to be made pursuant to this
Agreement (x) under an applicable provision of a tax convention to which the
United States is a party or (y) because it is acting through a branch, agency or
office in the United States and any payment to be received by it hereunder is
effectively connected with a trade or business in the United States. Upon the
request of the Borrower, the Lender shall submit to the Borrower a certificate
on Internal Revenue Service Form W-9 or such substitute form as is reasonably
satisfactory to the Borrower to the effect that it is such a United States
person.
(f)    If the Borrower is required by law or regulation to make any deduction,
withholding or backup withholding of any taxes, levies, imposts, duties, fees,
liabilities or similar charges of the United States of America, any possession
or territory of the United States of America (including the Commonwealth of
Puerto Rico) or any area subject to the jurisdiction of the United States of
America (“U.S. Taxes”) from any payments to the Lender pursuant to any Loan
Document in respect of the Obligations payable to the Lender then or thereafter
outstanding, the Borrower shall make such withholdings or deductions and pay the
full amount withheld or deducted to the relevant taxation authority or other
authority in accordance with applicable law.
Section 2.13    Increased Costs; Capital Adequacy.
(a)    If any Change in Law:

- 19 –
19

--------------------------------------------------------------------------------



(i)    subjects the Lender to any Taxes, or change the basis of taxation of
payments to the Lender in respect of its Loans (excluding Taxes that are already
covered by Section 2.12), or
(ii)    imposes, modifies, or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, the Lender, or
(iii)    imposes any other condition the result of which is to increase the cost
the Lender of making, funding or maintaining Loans, or reduces any amount
receivable by the Lender in connection with the Loans, or requires the Lender to
make any payment calculated by reference to the amount of Loans or interest
received by it, by an amount deemed material by the Lender in the exercise of
its reasonable discretion,
and the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining its Loans or Commitments or to reduce the return received
by the Lender in connection with such Loans or Commitments, then the Borrower
shall pay the Lender such additional amount or amounts as will compensate the
Lender for such increased cost or reduction in amount received.
(b)    If the Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company, if any, as a
consequence of this Agreement or a Loan made by the Lender to a level below that
which the Lender’s holding company could have achieved but for such Change in
Law (taking into consideration the Lender’s policies and the policies of the
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to the Lender such additional amount or amounts as
will compensate the Lender’s holding company for any such reduction suffered.
For purposes of this Section, (a) “Change in Law” includes (i) any change after
the date of this Agreement in the Risk-Based Capital Guidelines (as defined
below) or (ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation. implementation or administration thereof after the date of this
Agreement that affects the amount of capital required or expected to be
maintained by the Bank or any corporation controlling the Bank and (b)
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.
(c)    A certificate of the Lender setting forth the amount or amounts necessary
to compensate the Lender or its holding company, as the case may be, as
specified in subsections (a) and (b) above, the basis for calculating such
amount(s) and the method of allocating such amount(s) to the Borrower shall be
delivered to the Borrower and shall be

- 20 –
20

--------------------------------------------------------------------------------



conclusive absent manifest error. The Borrower shall pay to the Lender the
amount shown as due on any such certificate within 10 Business Days after
receipt thereof.
(d)    Failure or delay on the part of the Lender to demand compensation
pursuant to this Section 2.13 shall not constitute a waiver of the Lender’s
right to demand such compensation; provided, however, that the Borrower shall
not be required to compensate the Lender pursuant to this Section 2.13 for any
increased costs or reductions incurred more than 180 days prior to the date that
the Lender notifies the Lender of the Change in Law giving rise to such
increased costs or reductions and of the Lender’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
Section 2.14    Illegality. Notwithstanding anything to the contrary in this
Agreement, if the Lender determines (which determination shall be conclusive and
binding, absent error) at any time that it is illegal or impractical for the
Lender to continue to charge interest on the Loans based on LIBOR, then the
Lender shall forthwith give notice thereof to the Borrower of such
determination, whereupon (subject to Section 2.4(b)) the Loans shall bear
interest at an alternate floating rate reasonably quoted from time to time by
the Lender plus the Applicable Margin.
Article III        
CONDITIONS PRECEDENT
Section 3.1    Conditions of Initial Transaction. The making of the Term Loan
and the initial Revolving Loans shall be subject to the prior or simultaneous
fulfillment of the following conditions:
(c)    Documents. The Lender shall have received the following:
(i)
This Agreement, duly executed by the Borrower.

(ii)
A Revolving Note and a Term Note drawn to the order of the Lender duly executed
the Borrower and dated the Closing Date.

(iii)
A Security Agreement duly executed by the Borrower, together with completed UCC,
tax lien and judgment searches for each Loan Party satisfactory to the Lender.

(iv)
A Guaranty duly executed by each Guarantor.

(v)
The Subordination Agreement, duly executed by the Borrower and each holder of
Subordinated Debt as of the Closing Date.

(vi)
A certificate of the Secretary (or other appropriate officer) of each Loan Party
dated as of the Closing Date and certifying as to the following:


- 21 –
21

--------------------------------------------------------------------------------



(A)
A true and accurate copy of the company resolutions of such Person authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party;

(B)
The incumbency, names, titles and signatures of the officers of such Person
authorized to execute the Loan Documents to which it is a party and, as to the
Borrower, to request Loans;

(C)
A true and accurate copy of the articles of organization or equivalent document
of such Person with all amendments thereto, certified by the appropriate
governmental official of the jurisdiction of its incorporation as of a date
acceptable to the Lender; and

(D)
A true and accurate copy of the bylaws (or the equivalent), and other
Constituent Documents of such Person.

(vii)
A certificate of good standing for each Loan Party in the jurisdiction of its
formation and in each other jurisdiction in which the nature of its operation
made such qualification necessary to the business, certified by the appropriate
governmental officials as of a date acceptable to the Lender.

(viii)
A certificate of an officer of the Borrower dated as of the Closing Date and
certifying (A) that true and accurate copies of each of the material documents
evidencing the Subordinated Debt have been attached thereto, and each such
document remains in full force and effect, without modification or amendment and
that such documents embody the entire agreement and understanding between the
parties thereto with respect to the matters therein and (B) that the Borrower
has received proceeds of Subordinated Debt as of the Closing Date in an amount
no less than $35,000,000.

(ix)
Property and liability insurance certificates demonstrating that the Borrower
maintain the insurance required by Section 5.3, together with lender’s loss
payable or additional insured endorsements or policy language, each in form and
substance acceptable to the Lender.

(x)
The Deed of Trust Documents, duly executed by the owners of the Real Property,
together with:

(A)
a commitment in form and substance acceptable to the Lender for an ALTA lender’s
title policy in the amount of


- 22 –
22

--------------------------------------------------------------------------------



$26,000,000 together with endorsements reasonably requested by the Lender;
(B)
an ALTA survey of the Real Property made in accordance with the 2011 Minimum
Standard Detail Requirements for ALTA/ACSM Land Title Surveys, and including
Items 1, 2, 3, 4, 6(a), 6(b), 7(a), 7(b)(1), 7(b)(2), 7(c), 8, 9, 10, 11(b), 13,
16, 17, 18, 19, and 20(a) of Table A thereof in form and substance reasonably
acceptable to the Lender;

(C)
UCC financing statements and fixture filings, covering the collateral described
in the Deed of Trust Documents, each in a form prescribed by the Lender;

(D)
a Phase I environmental survey reasonably satisfactory to the Lender;

(E)
a flood check satisfactory to the Lender and satisfying the requirements of 42
U.S.C. § 4104b and any rules and regulations promulgated pursuant thereto;

(F)
a current rent roll for the Real Property; and

(G)
the Environmental Indemnity Agreement, duly executed by each Loan Party.

(xi)
The audited financial statements of the Borrower for the periods from August
2011 through December 31, 2011, and the fiscal year ending December 31, 2012,
certified without qualification by independent certified public accountants
selected by the Borrower and acceptable to the Lender, together with any
management letters, management reports or other supplementary comments or
reports to the Borrower or its board of managers furnished by such accountants.

(xii)
A certificate of even date herewith of the chief financial officer or treasurer
of the Borrower certifying as to the matters set forth in Section 3.2(a) and
(b).

(xiii)
Payoff letters duly executed by the holders of all Indebtedness of the Borrower
that is to be paid off on the Closing Date, in form and substance reasonably
acceptable to the Lender.

(xiv)
Such other documents and deliveries as may be reasonably requested by the
Lender.


- 23 –
23

--------------------------------------------------------------------------------



(d)    Opinion. The Borrower shall have their counsel prepare a written opinion,
addressed to the Lender and dated the Closing Date, covering the matters
reasonably prescribed by the Lender and otherwise in form and substance
reasonably acceptable to the Lender.
(e)    Fees and Expenses. The Lender shall have received all fees and other
amounts due and payable by the Borrower on or prior to the Closing Date,
including the reasonable fees and expenses of counsel to the Lender payable
pursuant to Section 8.2.
Section 3.2    Conditions Precedent to All Loans. The obligation of the Lender
to make any Loans (including the Term Loan and the initial Revolving Loans)
shall be subject to the fulfillment of the following conditions:
(a)    Representations and Warranties. The representations and warranties in
Article IV shall be true and correct in all material respects on and as of the
Closing Date and on the date of each Loan, with the same force an effect as if
made on such date.
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date and on the date of each Loan or will exist after
giving effect to the Loan made on such date.
(c)    Notices and Requests. The Lender shall have received the Borrower’s
request for such Loans as required under Section 2.2.
Article IV        
REPRESENTATIONS AND WARRANTIES
To induce the Lender to enter into this Agreement and to make Loans, the
Borrower represents and warrants to the Lender:
Section 4.1    Organization, Standing, etc. Each Loan Party (a) is duly created
and validly existing and in good standing under the laws of its jurisdiction of
organization and (b) has all requisite power and authority to carry on its
business as now conducted and enter into and perform its obligations under the
Loan Documents to which it is a party. Each Loan Party (x) holds all
certificates of authority, licenses and permits necessary to carry on its
business as presently conducted (or contemplated to be conducted) in each
jurisdiction in which it is carrying on such business, except where the failure
to hold such certificates, licenses or permits could not be reasonably be
expected to result in a Material Adverse Occurrence and (y) is duly qualified
and in good standing, or has applied for qualification, as a foreign corporation
(or other organization) in each jurisdiction in which the character of the
properties owned, leased or operated by it or the business conducted (or
contemplated to be conducted) by it makes such qualification necessary and the
failure so to qualify would permanently preclude such Loan Party from enforcing
its rights with respect to any material assets or could reasonably be expected
to result in a Material Adverse Occurrence.

- 24 –
24

--------------------------------------------------------------------------------



Section 4.2    Authorization and Validity. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party have
been duly authorized by all necessary company action by such Loan Party. The
Loan Documents to which each Loan Party is a party when executed will
constitute, the legal, valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their respective terms,
subject to limitations as to enforceability that might result from bankruptcy,
insolvency, moratorium and other similar laws affecting creditors’ rights
generally and subject to limitations on the availability of equitable remedies.
Section 4.3    No Conflict; No Default. The execution, delivery and performance
of the Loan Documents will not (a) violate any provision of any law, statute,
rule or regulation or any order, writ, judgment, injunction, decree,
determination or award of any court, governmental agency or arbitrator presently
in effect having applicability to any Loan Party in any case in which such
violation could reasonably be expected to result in a Material Adverse
Occurrence, (b) violate or contravene any provision of the Constituent Documents
of any Loan Party, (c) result in a breach of or constitute a default under any
indenture, loan or credit agreement or any other agreement, lease or instrument
to which any Loan Party is a party or by which it or any of its properties may
be bound (after giving effect to the transactions contemplated on the Closing
Date) or (d) result in the creation of any Lien thereunder other than Liens
under the Loan Documents. No Loan Party is in default under or in violation of
any such law, statute, rule or regulation, order, writ, judgment, injunction,
decree, determination or award or any such indenture, loan or credit agreement
or other agreement, lease or instrument in any case in which the consequences of
such default or violation could reasonably be expected to result in a Material
Adverse Occurrence.
Section 4.4    Government Consent. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority is required on the
part of any Loan Party to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, the Loan Documents to which it is a party, except
for any necessary filing or recordation of or with respect to any of the
Security Documents, and the filing of a transaction report with the Gaming
Authority in accordance with the Gaming Laws.
Section 4.5    Financial Statements and Condition. The audited financial
statements of the Borrower for the period from August 2011 through December 31,
2011, and the fiscal year ending December 31, 2012 (collectively, the
“Financials”), copies of each of which have been delivered to the Lender, have
been consistently prepared and accurately and fairly present the financial
condition, cash flow and results of operation of the Borrower as at the
respective dates thereof and for the periods therein referred to. The Financials
reflect all liabilities of the Borrower, whether absolute, accrued or
contingent, as of the respective dates thereof of the type required to be
reflected or disclosed in a balance sheet (or the notes thereto) prepared in
accordance with GAAP. As of the Closing Date, the books, records and accounts of
the Borrower maintained with respect to its business were true and accurate in
all material respects, reflected the material transactions and the material
assets and material liabilities of the Borrower, and were used as the basis to
prepare the Financials.

- 25 –
25

--------------------------------------------------------------------------------



Section 4.6    Litigation. Except as disclosed on Schedule 4.6, there is no
litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting any Loan Party that could reasonably be expected to result in a
Material Adverse Occurrence or that seeks to prevent, enjoin or delay the making
of any Loans. Other than any liability incident to any litigation, arbitration
or proceeding that could not reasonably be expected to cause a Material Adverse
Occurrence, no Loan Party has any material Contingent Obligations not provided
for or disclosed in the financial statements referred to in the Financials.
Section 4.7    Environmental, Health and Safety Laws. There does not exist any
violation by any Loan Party of any applicable federal, state or local law, rule
or regulation or order of any government, governmental department, board, agency
or other instrumentality relating to environmental, pollution, health or safety
matters that has, will or threatens to impose any liability on any Loan Party or
that has required or would require any expenditure by any Loan Party to cure, in
any case that could constitute a Material Adverse Occurrence. No Loan Party has
received any notice to the effect that any part of its operations or properties
is not in material compliance with any such law, rule, regulation or order or
notice that it or its property is the subject of any governmental investigation
evaluating whether any remedial action is needed to respond to any release of
any toxic or hazardous waste or substance into the environment, which
non‑compliance or remedial action could reasonably be expected to result in a
Material Adverse Occurrence. Except as set out on Schedule 4.7, no Loan Party
has knowledge that any Loan Party or the property of any Loan Party will become
subject to environmental laws or regulations during the term of this Agreement,
compliance with which could reasonably be expected to require Capital
Expenditures that could constitute a Material Adverse Occurrence.
Section 4.8    ERISA. Schedule 4.8 lists all Defined Benefit Plans and
Multiemployer Plans that the Borrower sponsors, maintains or is making or is
obligated to make contributions. Except as could not reasonably be expected to
result in a Material Adverse Occurrence, either individually or in the
aggregate: (a) each Plan complies, and is operated in compliance, with its terms
and all applicable laws; (b) no proceeding, claim, lawsuit or investigation is,
to the Borrower’s knowledge, pending concerning any Plan; (c) all required
contributions have been made in accordance with the provisions of each Plan and,
if applicable, each Multiemployer Plan; (d) no ERISA Event has occurred or is
expected to occur with respect to any Plan or, if applicable, any Multiemployer
Plan; and (e) the Borrower and each ERISA Affiliate currently comply and have
complied with the notice and continuation coverage requirements of Section 4980B
of the Code. Except as disclosed on Schedule 4.8, there are, and have been, no
(x) Unfunded Pension Liabilities with respect to any Plan that would reasonably
be expected to become liabilities of any Loan Party or (y) Withdrawal
Liabilities with respect to any Multiemployer Plan that could reasonably be
expected to become liabilities of any Loan Party. The Borrower has not entered
into any agreement under Section 4204 of ERISA.
Section 4.9    Federal Reserve Regulations. No Loan Party is engaged principally
or as one of its important activities in the business of extending credit for
the purpose of purchasing or carrying margin stock (as defined in Regulation U
of the Board). The value of all margin stock

- 26 –
26

--------------------------------------------------------------------------------



owned by the any Loan Party does not constitute more than 25% of the value of
the assets of such Loan Party.
Section 4.10    Title to Property; Leases; Liens; Subordination. Each Loan Party
has (a) good and marketable title to its real properties (including the Real
Property) and (b) good and sufficient title to, or valid, subsisting and
enforceable leasehold interest in, its other material properties, including the
Resort Property and all real properties, other properties and assets, referred
to as owned by such Loan Party in the most recent financial statement referred
to in Section 5.1 (other than property disposed of since the date of such
financial statements in the ordinary course of business). None of such
properties is subject to a Lien, except as allowed under Section 6.14. No Loan
Party has subordinated any of its rights under any obligation owing to it to the
rights of any other Person other than the Lender.
Section 4.11    Taxes. Each Loan Party has filed all federal and all material
state and local tax returns required to be filed and has paid or made provision
for the payment of all taxes due and payable pursuant to such returns and
pursuant to any assessments made against it or any of its property and all other
taxes, fees and other charges imposed on it or any of its property by any
governmental authority (other than taxes, fees or charges the amount or validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in accordance with GAAP have been provided on
the books of the Borrower). No tax Liens have been filed and no material claims
are being asserted with respect to any such taxes, fees or charges. The charges,
accruals and reserves on the books of the Borrower in respect of taxes and other
governmental charges are adequate and the Borrower is not aware of any proposed
material tax assessment against any Loan Party or any basis therefor.
Section 4.12    Trademarks, Patents. Each Loan Party possesses or has the right
to use all of the patents, trademarks, trade names, service marks and
copyrights, and applications therefor, and all technology, know‑how, processes,
methods and designs used in or necessary for the conduct of its business,
without known conflict with the rights of others.
Section 4.13    Burdensome Restrictions. No Loan Party is a party to or
otherwise bound by any indenture, loan or credit agreement or any lease or other
agreement or instrument or subject to any charter, corporate or partnership
restriction that could reasonably be expected to result in a Material Adverse
Occurrence.
Section 4.14    Force Majeure. Since the date of the most recent financial
statement referred to in Section 5.1, the business, properties and other assets
of the Loan Parties have not been affected in any way as the result of any fire
or other casualty, strike, lockout, or other labor trouble, embargo, sabotage,
confiscation, condemnation, riot, civil disturbance, activity of armed forces or
act of God, in any case that could reasonably be expected to result in a
Material Adverse Occurrence.
Section 4.15    Investment Company Act. No Loan Party is an “investment company”
or a company “controlled” by an investment company within the meaning of the
Investment Company Act of 1940, as amended.

- 27 –
27

--------------------------------------------------------------------------------



Section 4.16    Retirement Benefits. Except as required under Section 4980B of
the Code, Section 601 of ERISA or applicable state law, no Loan Party is
obligated to provide post-retirement medical or insurance benefits with respect
to employees or former employees.
Section 4.17    Full Disclosure. Subject to the following sentence, neither the
financial statements referred to in Section 5.1 nor any other certificate,
written statement, exhibit or report furnished by or on behalf of any Loan Party
in connection with or pursuant to this Agreement contains any untrue statement
of a material fact or omits any material fact necessary to make the statements
therein not misleading. Certificates or statements furnished by or on behalf of
any Loan Party to the Lender consisting of projections or forecasts of future
results or events have been prepared in good faith and based on good faith
estimates and assumptions of the management of such Loan Party, and no Loan
Party has any reason to believe that such projections or forecasts are not
reasonable.
Section 4.18    Subsidiaries. Schedule 4.18 sets forth as of the date of this
Agreement (a) a list of the authorized and outstanding Equity Interests in the
Borrower and all warrants and options to acquire Equity Interests in the
Borrower, the identity of the holders thereof, and the percentage of shares held
by such holders, and (b) a list of all Subsidiaries and the number and
percentage of the shares of each class of Equity Interests owned beneficially or
of record by the Borrower or any Subsidiary therein, and the jurisdiction of
incorporation of each Subsidiary. Except as described in the Constituent
Documents as of the Closing Date, there are no agreements among the Borrower’s
Equity Interest holders with respect to the voting and transfer of the
Borrower’s Equity Interests.
Section 4.19    Labor Matters. There are no pending or threatened strikes,
lockouts or slowdowns against any Loan Party that could reasonably be expected
to constitute a Material Adverse Occurrence. No Loan Party has been or is in
violation in any material respect of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters that
could reasonably be expected to constitute a Material Adverse Occurrence. All
material payments due from any Loan Party on account of wages and employee
health and welfare insurance and other benefits (in each case, except for de
minimis amounts) have been paid or accrued as a liability on the books of such
Loan Party. The consummation of the transactions contemplated under the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.
Section 4.20    Solvency. After the making of any Loan and after giving effect
thereto, on a consolidated basis (a) the fair value of the assets of each Loan
Party will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
no Loan Party intends to, or believes that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature; (d) each Loan
Party will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (e) no
Loan Party will

- 28 –
28

--------------------------------------------------------------------------------



have unreasonably small capital with which to conduct the business in which it
is engaged as such business is proposed to be conducted following the Closing
Date.
Section 4.21    Foreign Assets Control Regulations and Anti-Money Laundering. No
Loan Party (a) is a person whose property or interest in property is blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (b) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise, to the knowledge of any Responsible
Officer of the Borrower, associated with any such person in any manner violative
of Section 2, or (c) is a person on the list of Specially Designated Nationals
and Blocked Persons or subject to the limitations or prohibitions under any
other U.S. Department of Treasury’s Office of Foreign Assets Control regulation
or executive order.
Section 4.22    USA Patriot Act. Each Loan Party is in compliance, in all
material respects, with the USA Patriot Act. No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
Section 4.23    Insurance. Each Loan Party maintains insurance coverage as
required by Section 5.3.
Section 4.24    Compliance with Laws. Each Loan Party is in compliance in all
material respects with the requirements of all applicable laws and all orders,
writs, injunctions, and decrees applicable to it or to its properties and
possesses all licenses, permits, franchises, exemptions, approvals, and other
governmental authorizations necessary for the ownership of its property and the
conduct and operation of its business, except in such instances in which the
failure to comply therewith or the failure to be in possession thereof, either
individually or in the aggregate, could not reasonably be expected to give rise
to a Material Adverse Occurrence.
Section 4.25    Perfected Liens and Security Interests. The Obligations are
secured by valid, perfected first-priority Liens (subject to Liens permitted
pursuant to Section 6.14) in favor of the Lender, covering and encumbering all
collateral granted by the Security Documents, to the extent perfection has
occurred by the filing of a UCC financing statement or by continued possession
or control or the filing or recording of the Security Documents (other than with
respect to security interests in any collateral not required to be perfected
pursuant to the terms of the Security Agreement).
Section 4.26    Business Locations. Schedule 4.26 sets forth as of the Closing
Date the addresses of each business location of the Borrower and its
Subsidiaries, and, if such business location is leased, the name and address of
the landlord for such business location.

- 29 –
29

--------------------------------------------------------------------------------



Section 4.27    Broker’s or Finder’s Commissions. No broker’s or finder’s or
placement fee or commission will be payable to any broker or agent engaged by
any Loan Party or any of its officers, directors or agents with respect to the
Loans, except for fees payable to the Lender.
Section 4.28    Material Adverse Occurrence. Since December 31, 2012, there has
been no Material Adverse Occurrence.
Article V    
AFFIRMATIVE COVENANTS
Until any obligation of the Lender to make the Term Loan and Revolving Loans has
expired or been terminated and the Notes and all of the other Obligations have
been irrevocably paid in full, unless the Lender otherwise consents in writing:
Section 5.1    Financial Statements and Reports. The Borrower will furnish to
the Lender:
(d)    As soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower the audited consolidated financial statements
of the Borrower and the Subsidiaries consisting of at least statements of
income, cash flow and changes in shareholders’ equity, and a consolidated
balance sheet as at the end of such year, setting forth in each case in
comparative form corresponding figures from the previous annual audit, certified
without qualification by independent certified public accountants selected by
the Borrower and reasonably acceptable to the Lender, together with any
management letters, management reports or other supplementary comments or
reports to the Borrower or its board of managers furnished by such accountants.
(e)    Within 45 days after the close of the each fiscal quarter, for itself and
its Subsidiaries, consolidated unaudited balance sheets as at the close of each
such period and unaudited consolidated statements of income and reconciliation
of surplus statements (including sufficient detail for independent calculation
of the financial covenants set forth herein) and an unaudited consolidated
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified by its chief financial officer as being
fairly stated in all material respects.
(f)    Contemporaneously with the furnishing of the statements and reports under
Section 5.1(a) and (b), a Compliance Certificate in the form of Exhibit D signed
by the chief financial officer, treasurer or controller of the Borrower
demonstrating in reasonable detail compliance (or noncompliance, as the case may
be) with Sections 6.16, 6.17 and 6.18 as of the end of the relevant reporting
period, and Section 6.10 for the period ending the end of each fiscal year, and
stating that as at the end of such period there did not exist any Default or
Event of Default or, if any Default or Event of Default existed, specifying the
nature and period of existence thereof and what action the Borrower proposes to
take with respect thereto.

- 30 –
30

--------------------------------------------------------------------------------



(g)    Promptly following submission, and in any event not later than the 25th
day of each month, a copy of (i) the Monthly Gross Revenue Report (NGC-01)
submitted to the State Gaming Control Board and (ii) the Monthly Gross Revenue
Statistical Report (NGC-31) for the prior month submitted by each applicable
Subsidiary to the State Gaming Control Board, Tax and License Division.    
(h)    As soon as available, but in any event within 90 days after the beginning
of each fiscal year of the Borrower, a copy of the detailed consolidated
operating budget of the Borrower and its Subsidiaries for such fiscal year.
(i)    Immediately upon any officer of the Borrower becoming aware of any
Default or Event of Default, a notice describing the nature thereof and what
action the Borrower proposes to take with respect thereto.
(j)    Immediately upon any officer of the Borrower becoming aware of the
occurrence, with respect to any Plan, of any Reportable Event or any Prohibited
Transaction, a notice specifying the nature thereof and what action the Borrower
proposes to take with respect thereto, and, when received, copies of any notice
from PBGC of intention to terminate or have a trustee appointed for any Plan.
(k)    Immediately upon any officer of the Borrower becoming aware of any matter
that has resulted or is reasonably likely to result in a Material Adverse
Occurrence, a notice from the Borrower describing the nature thereof and what
action the Borrower proposes to take with respect thereto.
(l)    Immediately upon any officer of the Borrower becoming aware of (i) the
commencement of any action, suit, investigation, proceeding or arbitration
before any court or arbitrator or any governmental department, board, agency or
other instrumentality affecting the Borrower or any Subsidiary or any property
of such Person, or to which the Borrower or any Subsidiary is a party (other
than litigation where the insurance insures against the damages claimed and the
insurer has assumed defense of the litigation without reservation) and in which
an adverse determination or result could constitute a Material Adverse
Occurrence; or (ii) any adverse development in any litigation, arbitration or
governmental investigation or proceeding previously disclosed by the Borrower or
any Subsidiary that, if determined adversely to the Borrower or any Subsidiary,
would constitute a Material Adverse Occurrence, a notice from the Borrower
describing the nature and status thereof and what action the Borrower proposes
to take with respect thereto.
(m)    Promptly upon delivery or receipt thereof, all notices of default and
acceleration and other material notices sent by or to the holder of any
Subordinated Debt outside the ordinary course of business.
(n)    From time to time, such other information regarding the business,
operation and financial condition of the Borrower and the Subsidiaries as the
Lender reasonably requests.

- 31 –
31

--------------------------------------------------------------------------------



Section 5.2    Existence. The Borrower will maintain, and cause each Subsidiary
to maintain, its company existence in good standing under the laws of its
jurisdiction of organization and its qualification to transact business in each
jurisdiction where failure so to qualify could reasonably be expected to result
in a Material Adverse Occurrence; provided, however, that nothing herein shall
prohibit the merger or liquidation of any Subsidiary allowed under Section 6.1.
Section 5.3    Insurance. The Borrower has provided the Lender with proof of
existing insurance coverage, which the Lender has approved as acceptable as to
insurance companies and coverage amounts (the “Existing Coverage”). The Borrower
shall maintain, and shall cause each Subsidiary to maintain the Existing
Coverage, or replacement coverage with financially sound and reputable insurance
companies and such insurance as is required by law and such other insurance in
such amounts and against such hazards as may be reasonably required by the
Lender. The Borrower shall, and shall cause each Subsidiary to, name the Lender
as an additional insured with respect to general liability insurance and as the
Lender loss payee and mortgagee with respect to property and hazard insurance at
all times.
Section 5.4    Payment of Taxes and Claims. The Borrower shall file, and cause
each Subsidiary to file, all federal and material state and local tax returns
and reports that are required by law to be filed by it and will pay, and cause
each Subsidiary to pay, before they become delinquent all federal and material
state and local taxes, assessments and governmental charges and levies imposed
upon it or its property and all claims or demands of any kind (including but not
limited to those of suppliers, mechanics, carriers, warehouses, landlords and
other like Persons) that, if unpaid, might result in the creation of a Lien upon
its property; provided that the foregoing items need not be paid if they are
being contested in good faith by appropriate proceedings, and as long as the
Borrower’s or such Subsidiary’s title to its property is not materially
adversely affected, its use of such property in the ordinary course of its
business is not materially interfered with and adequate reserves with respect
thereto have been set aside on the Borrower’s or such Subsidiary’s books in
accordance with GAAP.
Section 5.5    Inspection. To the extent permissible under the Gaming Laws, the
Borrower shall permit any Person designated by the Lender, upon reasonable prior
notice to the Borrower (which notice shall not be required to be given during
the continuation of an Event of Default), to visit and inspect any of the
properties, books and financial records of the Borrower and the Subsidiaries, to
examine and to make copies of the books of accounts and other financial records
of the Borrower and the Subsidiaries, and to discuss the affairs, finances and
accounts of the Borrower and the Subsidiaries with, and to be advised as to the
same by, its officers at such reasonable times and intervals as the Lender may
designate. The expenses of the Lender for such visits, inspections and
examinations shall be at the expense of the Lender, provided, that any such
visit, inspection, or examination shall be at the expense of the Borrower if
such visit, inspection, or examination (a) constitutes the Lender’s annual
collateral audit or (b) is made while any Event of Default is continuing.
Section 5.6    Maintenance of Properties. The Borrower will maintain, and cause
each Subsidiary to maintain, its properties used or useful in the conduct of its
business in good

- 32 –
32

--------------------------------------------------------------------------------



condition, repair and working order, ordinary wear and tear excepted, and
supplied with all necessary equipment, and make all necessary repairs, renewals,
replacements, betterments and improvements thereto, all as may be necessary so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times.
Section 5.7    Books and Records. The Borrower will keep, and will cause each
Subsidiary to keep, adequate and proper records and books of account in which
full and correct entries will be made of its dealings, business and affairs.
Section 5.8    Compliance. The Borrower will comply, and will cause each
Subsidiary to comply, in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject.
Section 5.9    Environmental Matters; Reporting. The Borrower will observe and
comply with, and cause each Subsidiary to observe and comply with, all laws,
rules, regulations and orders of any government or government agency relating to
health, safety, pollution, hazardous materials or other environmental matters to
the extent non‑compliance could result in a material liability or otherwise
could reasonably be expected to result in a Material Adverse Occurrence. The
Borrower will give the Lender prompt written notice of any violation as to any
environmental matter by the Borrower or any Subsidiary and of the commencement
of any judicial or administrative proceeding relating to health, safety or
environmental matters (a) in which an adverse determination or result could
constitute or result in a Material Adverse Occurrence or (b) that will or
threatens to impose a material liability on the Borrower or such Subsidiary to
any Person or that will require a material expenditure by the Borrower or such
Subsidiary to cure any alleged problem or violation.
Section 5.10    Further Assurances.
(e)    The Borrower shall, and shall cause each other Loan Party to, promptly
correct any defect or error that may be discovered in any Loan Document or in
the execution, acknowledgment or recordation thereof. Promptly upon request by
the Lender, the Borrower also shall, and shall cause each Loan Party to, do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all deeds, conveyances, mortgages, deeds of trust, trust
deeds, assignments, estoppel certificates, financing statements and
continuations thereof, notices of assignment, transfers, certificates,
assurances and other instruments as the Lender reasonably requires from time to
time: (i) to carry out more effectively the purposes of the Loan Documents;
(ii) to perfect and maintain the validity, effectiveness and priority of any
security interests intended to be created by the Loan Documents including,
without limitation, the delivery of a landlord waiver from the landlord of each
location required by the Lender; and (iii) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm unto the Lender the rights
granted now or hereafter intended to be granted to the Lender under any Loan
Document or under any other instrument executed in connection with any Loan
Document or that any Loan Party may be or become bound to convey, mortgage or
assign to the Lender to carry out the intention or facilitate the performance of
the provisions of

- 33 –
33

--------------------------------------------------------------------------------



any Loan Document. The Borrower shall furnish to the Lender evidence
satisfactory to the Lender of every such recording, filing or registration.
(f)    In addition to and not in limitation of the foregoing paragraph (a), upon
the formation of any Subsidiary after the Closing Date or upon the acquisition
of any fee interests in real property after the Closing Date by the Borrower or
any Subsidiary: (i)(A) such Person (other than the Borrower, and a Subsidiary,
if already a Loan Party) shall join the Guaranty and guaranty the Obligations,
and (B) such Person shall grant to the Lender a mortgage, deed of trust, or
other similar agreement as required by the Lender (and permit the Lender to
perfect such interest) in the real property of such Person, creating a
first-priority mortgage or deed of trust (subject to Liens permitted under
Section 6.14) and deliver such other related documents and instruments as the
Lender reasonably requests; and (ii) the Borrower or the applicable Subsidiary
shall, at the Borrower’s cost and expense, execute and deliver to the Lender
such documents and instruments reasonably deemed necessary by the Lender to
effect the matters specified in subclause (i).
Section 5.11    Compliance with Terms of Material Contracts. The Borrower shall,
and shall cause each Subsidiary to, make all payments and otherwise perform all
obligations in respect of all material contracts to which the Borrower or such
Subsidiary is a party; provided, that such payment or performance will not be
required to the extent such payment or performance is being contested in good
faith by appropriate proceedings, and as long as such Person’s title to its
property is not materially adversely affected, its use of such property in the
ordinary course of its business is not materially interfered with and adequate
reserves with respect thereto have been set aside on the Borrower’s books in
accordance with GAAP or the failure to so perform could not reasonably be
expected to constitute or result in a Material Adverse Occurrence.
Section 5.12    Intellectual Property. The Borrower shall, and shall cause each
Subsidiary to, maintain adequate licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, tradestyles and
trade names to continue its business as heretofore conducted by it or as
hereafter conducted by it, except to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Occurrence.
Section 5.13    Leaseholds. The Borrower will use commercially reasonable
efforts to prevent the termination of, and to maintain in full force and effect,
each leasehold of the Borrower or any Subsidiary on any of the Real Property.
Article VI        
NEGATIVE COVENANTS
Until any obligation of the Lender hereunder to make the Term Loan and Revolving
Loans has expired or been terminated and the Notes and all of the other
Obligations have been paid in full, unless the Lender otherwise consents in
writing:

- 34 –
34

--------------------------------------------------------------------------------



Section 6.1    Merger. The Borrower will not merge or consolidate or enter into
any analogous reorganization or transaction with any Person or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution) or permit any
Subsidiary to do any of the foregoing; provided, however, any Subsidiary may be
merged with or liquidated into the Borrower or any wholly-owned domestic
Subsidiary of the Borrower (if the Borrower or such wholly-owned domestic
Subsidiary of the Borrower is the surviving entity).
Section 6.2    Disposition of Assets. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, sell, assign, lease, convey, transfer
or otherwise dispose of (whether in one transaction or a series of transactions)
any property (including accounts and notes receivable, with or without recourse)
or enter into any agreement to do any of the foregoing, except:
(d)    dispositions of inventory, or used, worn-out or surplus equipment, all in
the ordinary course of business;
(e)    the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment; and
(f)    other dispositions of property in any fiscal year during the term of this
Agreement whose net book value in the aggregate does not exceed 5% of the
Borrower’s total consolidated assets as shown on the balance sheet for the most
recent prior fiscal year.
Section 6.3    Plans. The Borrower will not, nor will it allow any Subsidiary
to, (a) enter into any new Plan or modify any existing Plan so as to increase
its obligations thereunder in any manner that could reasonably be expected to
result in a Material Adverse Occurrence, unless such modification is required by
ERISA, the Code or other applicable law; (b) terminate any Plan under any
circumstances that would cause the Lien provided for in Section 4068 of ERISA to
attach to any assets of the Borrower or any Subsidiary or (c) enter into any
agreement as a purchaser or as a seller of assets under Section 4204 of ERISA.
Section 6.4    Change in Nature of Business. The Borrower will not, nor will it
permit any Subsidiary to, make any material change in the nature of the business
of the Borrower or any Subsidiary, as carried on at the Closing Date.
Section 6.5    Subsidiaries. The Borrower will not, nor will it permit any
Subsidiary to, form or acquire any corporation, limited liability company, or
other entity that would thereby become a Subsidiary, unless the Borrower or such
Subsidiary complies with the provisions of Section 5.10.
Section 6.6    Subsidiary Restrictions. The Borrower will not, and will not
permit any Subsidiary to, place or allow any restriction, directly or
indirectly, on the ability of such Person

- 35 –
35

--------------------------------------------------------------------------------



to (a) pay dividends or any distributions on or with respect to such Person’s
capital stock or (b) make loans or other cash payments to the Borrower.
Section 6.7    Restricted Payments. The Borrower will not make any Restricted
Payments other than (a) payments on Subordinated Debt to the extent permitted by
the applicable Subordination Agreement, (b) Restricted Payments from a Loan
Party to another Loan Party, (c) payments to holders of Equity Interests of the
Borrower for the payment of taxes in accordance with Section 5.2 of the
Borrower’s limited liability company agreement, (d) if no Default or Event of
Default exists or would exist after giving effect thereto, payments to holders
of Equity Interests of the Borrower in a cumulative amount not to exceed
$1,000,000 in any fiscal year in accordance with Section 5.3 and 6.4 of the
Borrower’s Operating Agreement, and (e) Restricted Payments in the nature of
reimbursements for costs and expenses in connection with the Affiliate Loans
made on the Closing Date to the extent permitted by the applicable subordination
agreement.
Section 6.8    Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction with any of its Affiliates,
except Affiliate Loans to the extent permitted by Section 6.13(e), or upon fair
and reasonable terms no less favorable than the Borrower or such Subsidiary
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate.
Section 6.9    Accounting Changes, etc. The Borrower will not, nor will it
permit any Subsidiary to, (a) make any change in accounting treatment or
reporting practices, except as permitted by GAAP, or change its fiscal year,
(b) amend, modify or change any of its Constituent Documents in any manner that
could reasonably be expected to be materially adverse in any respect to the
rights or interests of the Lender, or (c) amend, modify or change any of the
loan documents evidencing any Subordinated Debt in any manner prohibited by the
Subordination Agreement.
Section 6.10    Capital Expenditures. The Borrower will not make Capital
Expenditures in any fiscal year in an amount in excess of 4.00% of Total
Revenues for the immediately preceding fiscal year (aggregated with Capital
Expenditures of its Subsidiaries), and will make Capital Expenditures of not
less than 1.00% of Total Revenues for the immediately preceding fiscal year. The
foregoing calculations shall not include any sums funded with capital
contributions from holders of Equity Interests in the Borrower.
Section 6.11    Subordinated Debt. The Borrower will not , and will not permit
any Subsidiary to, (a) make any scheduled payment of the principal of or
interest on any Subordinated Debt that would be prohibited by the terms of the
applicable Subordination Agreement; (b) directly or indirectly make any
prepayment on or purchase, redeem or defease any Subordinated Debt or offer to
do so prior to the due date thereof (whether such prepayment, purchase or
redemption, or offer with respect thereto, is voluntary or mandatory); (c) amend
or cancel the subordination provisions applicable to any Subordinated Debt; (d)
take or omit any action if as a result of such action or omission the
subordination of such Subordinated Debt, or any part thereof, to the Obligations
might be terminated, impaired or adversely affected; (e) omit to give the Lender
prompt notice of any notice received from any holder of Subordinated Debt,

- 36 –
36

--------------------------------------------------------------------------------



or any trustee therefor, or of any default under any agreement or instrument
relating to any Subordinated Debt by reason whereof such Subordinated Debt might
become or be declared to be due or payable; or (f) violate or breach any of its
obligations under any subordination agreement relating to any Subordinated Debt.
Section 6.12    Investments. The Borrower will not, and will not permit any
Subsidiary to, acquire for value, make, have or hold any Investments, except:
(a)    Investments existing on the date of this Agreement and disclosed on
Schedule 6.12;
(b)    Travel advances to management personnel and employees in the ordinary
course of business;
(c)    Cash Equivalents;
(d)    Rate Protection Agreements;
(e)    Investments by the Borrower or any domestic Subsidiary in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of Equity Interests, assets or any combination
thereof) of any other Person if such acquisition has been approved in writing by
the Lender (the “Permitted Acquisitions”);
(f)    Contingent Obligations permitted by Section 6.13;
(g)    The establishment or creation of domestic Subsidiaries by the Borrower or
a wholly-owned domestic Subsidiary of the Borrower after the Closing Date if the
Borrower and Subsidiaries have complied with the provisions of Section 5.10 in
respect thereof and no Default or Event of Default exists or otherwise would
arise or result therefrom; and
(h)    Deposit accounts maintained in compliance with Section 6.15.
(i)    The certificates of deposit and accounts held jointly by C & HRV, LLC, a
Nevada limited liability company, and the Gaming Control Board, with Bank of
Nevada and Bank of America, in amounts not to exceed the amounts required by the
applicable Gaming Authorities to be held in such accounts from time to time,
exclusive of interest earned thereon.
(j)    Investments to the extent funded with capital contributions from holders
of Equity Interests in the Borrower.
Section 6.13    Indebtedness. The Borrower will not, nor will it permit any
Subsidiary to, incur, create, issue, assume or suffer to exist any Indebtedness,
except:
(a)    the Obligations;

- 37 –
37

--------------------------------------------------------------------------------



(b)    current liabilities, other than for borrowed money, incurred in the
ordinary course of business;
(c)    Indebtedness existing on the date of this Agreement and disclosed on
Schedule 6.13, but not including any extension or refinancing thereof;
(d)    Subordinated Debt so long as the applicable Subordination Agreement
remains in effect with respect to such Subordinated Debt;
(e)    Affiliate Loans that constitute Subordinated Debt that complies with
Section 6.13(d);
(f)    Contingent Obligations of the Borrower and its Subsidiaries in respect of
Indebtedness of Loan Parties otherwise permitted hereunder;
(g)    Rate Protection Obligations;
(h)    insurance premium financing; and
(i)    additional Indebtedness for borrowed money incurred after the Closing
Date in an amount not to exceed $1,500,000 in the aggregate outstanding at any
time, provided that (i) at the time such Indebtedness is incurred no Default or
Event of Default has occurred and is continuing and (ii) copies of each document
or instrument evidencing such Indebtedness are provided to the Lender.
Section 6.14    Liens. The Borrower will not, and will not permit it any
Subsidiary to, create, incur, assume or suffer to exist any Lien, or enter into,
or make any commitment to enter into, any arrangement for the acquisition of any
property through conditional sale, lease‑purchase or other title retention
agreements, with respect to any property now owned or hereafter acquired by the
Borrower or any Subsidiary, except:
(a)    Liens granted to the Lender under the Security Documents to secure the
Obligations;
(b)    Liens to secure Subordinated Debt permitted hereunder, to the extent
permitted by the applicable Subordination Agreement;
(c)    Liens existing on the date of this Agreement and disclosed on Schedule
6.14;
(d)    Deposits or pledges to secure payment of workers’ compensation,
unemployment insurance, old age pensions or other social security obligations,
in the ordinary course of business of the Borrower or any Subsidiary;
(e)    Liens for taxes, fees, assessments and governmental charges not
delinquent or to the extent that payment therefor is not at the time required to
be made in accordance with Section 5.4;

- 38 –
38

--------------------------------------------------------------------------------



(f)    Liens of carriers, warehousemen, mechanics and materialmen, and other
like Liens arising in the ordinary course of business, for sums not due or to
the extent that payment therefor is not at the time required to be made in
accordance with Section 5.4;
(g)    deposits or pledges to secure performance of bids, trade contracts,
leases, statutory obligations and other obligations or a like nature, in each
case in the ordinary course of business;
(h)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restriction against access by the
Borrower or any Subsidiary in excess of those set forth by regulations
promulgated by the Board, and (ii) such deposit account is not intended by the
Borrower or any Subsidiary to provide collateral to the depository institution;
(i)    encumbrances in the nature of zoning restrictions, easements and rights
or restrictions of record on the use of real property and landlord’s Liens under
leases on the premises rented that do not materially detract from the value of
such property or impair the use thereof in the business of the Borrower or any
Subsidiary; 
(j)    the interest of any lessor under any Capitalized Lease entered into after
the Closing Date or purchase money Liens on property acquired after the Closing
Date; provided, that, (i) the Indebtedness secured thereby is otherwise
permitted by this Agreement and (ii) such Liens are limited to the property
acquired and do not secure Indebtedness other than the related Capitalized Lease
Obligations or the purchase price of such property; and
(k)    Liens securing Indebtedness permitted pursuant to Section 6.13(i) the
holder of which is, or contemporaneously with the issuance of such Indebtedness
becomes, a party to an intercreditor agreement in form and substance
satisfactory to the Lender.
Section 6.15    Deposit Accounts. The Borrower and its Subsidiaries will not
fail to maintain all of their operating accounts with the Lender.
Section 6.16    Fixed Charge Coverage Ratio. Commencing with the fiscal quarter
ending December 31, 2013, the Borrower will not permit the Fixed Charge Coverage
Ratio to be less than 1.10 to 1.00 as of the last day of any fiscal quarter for
the 12 consecutive fiscal months ending on such date.
Section 6.17    Senior Cash Flow Leverage Ratio. . Commencing with the fiscal
quarter ending December 31, 2013, the Borrower will not permit the Senior Cash
Flow Leverage Ratio to be more than 3.25 to 1.00 as of the last day of any
fiscal quarter for the 12 consecutive fiscal months ending on such date.

- 39 –
39

--------------------------------------------------------------------------------



Section 6.18    Liquidity. Commencing with the fiscal year ending December 31,
2013, the Borrower will not permit its unrestricted cash or Cash Equivalents at
the end of any fiscal year to be less than (a) $8,000,000 for the fiscal year
ending December 31, 2013, or (b) $10,000,000 for any fiscal year commencing
thereafter, nor permit any such unrestricted cash or Cash Equivalents to be in a
deposit account or securities account other than with the Lender.
Section 6.19    Loan Proceeds. The Borrower will not, and will not permit any
Subsidiary to, use any part of the proceeds of any Loan directly or indirectly,
and whether immediately, incidentally or ultimately, (a) to purchase or carry
margin stock (as defined in Regulation U of the Board) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
Indebtedness originally incurred for such purpose or (b) for any purpose that
entails a violation of, or that is inconsistent with, the provisions of
Regulations U or X of the Board.
Section 6.20    Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it sells or transfers any property, real or personal, and
thereafter leases such property for the same or a substantially similar purpose
or purposes as the property sold or transferred.
Section 6.21    Hedging Agreements. The Borrower will not, and will not permit
any Subsidiary to, enter into any hedging arrangements, other than any Rate
Protection Agreements.
Section 6.22    Management Agreements. The Borrower will not, and will not
permit any Subsidiary to, (a) enter into any agreement for the management or
operation of all or any material portion of the Resort Properties, or (b) pay or
otherwise incur management or other similar fees to any Person, with respect to
any such management agreement, without the prior consent of the Lender.
Article VII    
EVENTS OF DEFAULT AND REMEDIES
Section 7.1    Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default:
(g)    The Borrower fails to make when due, whether by acceleration or
otherwise, any payment of principal of or interest on any Note or any other
Obligation required to be made to the Lender pursuant to this Agreement or any
other Loan Document and, in the case of any such failure to make any payment of
principal (other than upon the Termination Date), interest or fees, such failure
continues unremedied for three Business Days.
(h)    Any representation or warranty made by or on behalf of any Loan Party in
this Agreement or any other Loan Document or by or on behalf of any Loan Party
in any certificate, statement, report or document furnished to the Lender
pursuant to this Agreement or any other Loan Document proves to have been false
or misleading in any material respect on the date as of which the facts set
forth are stated or certified.

- 40 –
40

--------------------------------------------------------------------------------



(i)    The Borrower fails to comply with Section 2.11, 5.2, or 5.3 (provided
that any violation of Section 5.3 shall be subject to the grace periods
described in Section 7.1(d) if such violation arises as a result of an
inadvertent policy lapse or incorrect renewal and does not cause any losses or
claims to be uncovered by such policy) or any Section of Article VI; provided
that a violation of Section 6.16, 6.17 or 6.18 shall not constitute an Event of
Default if, prior to the date the Borrower is required to deliver the financial
statements pursuant to Section 5.1(a) or 5.1(b), as applicable, the Borrower has
received capital contributions from the holders of its Equity Interests (which
may be holders other than the holders that existed prior the date of such
capital contribution so long as no Change of Control results from such
contribution) in an amount necessary to cause the Borrower to be in compliance
with Section 6.16, 6.17, and 6.18 after giving effect to such capital
contribution (which capital contributions may be added to EBITDA on a trailing
twelve month basis for purposes of calculations of covenant compliance);
provided, further that (i) any such capital contributions shall be in a minimum
amount of $500,000 and (ii) the Borrower may receive no more than two such
capital contributions in any 12-month period.
(j)    The Borrower fails to comply with any other agreement, covenant,
condition, provision or term in this Agreement (other than those otherwise set
forth in this Section 7.1) and such failure to comply continues for 30 calendar
days after the earliest of (i) the date the Borrower gives notice of such
failure to the Lender, (ii) the date the Borrower should have given notice of
such failure to the Lender pursuant to Section 5.1, and (iii) the date the
Lender gives notice of such failure to the Borrower. Notwithstanding the
foregoing, if the failure to comply cannot reasonably be cured within such 30
calendar day period, provided the Borrower has undertaken and is diligently
pursuing a cure, the Borrower shall have such additional period as is reasonably
necessary to accomplish a cure, not to exceed an additional 30 calendar day
period.
(k)    Any Loan Party becomes insolvent or generally does not pay its debts as
they mature or applies for, consents to, or acquiesces in the appointment of a
custodian, trustee or receiver of any Loan Party or for a substantial part of
the property thereof or, in the absence of such application, consent or
acquiescence, a custodian, trustee or receiver is appointed for any Loan Party
or for a substantial part of the property thereof and is not discharged within
60 days, or any Loan Party makes an assignment for the benefit of creditors.
(l)    Any bankruptcy, reorganization, debt arrangement or other proceedings
under any bankruptcy or insolvency law is instituted by or against any Loan
Party, and, if instituted against such Loan Party, has consented to or
acquiesced in by such Loan Party or remains undismissed for 60 days, or an order
for relief has been entered against such Loan Party.
(m)    Any dissolution or liquidation proceeding not permitted by Section 6.1 is
instituted by or against any Loan Party, and, if instituted against such Loan
Party, is consented to or acquiesced in by such Loan Party or remains for 60
days undismissed.

- 41 –
41

--------------------------------------------------------------------------------



(n)    A judgment or judgments for the payment of money in excess of the sum of
$250,000 in the aggregate are rendered against any Loan Party and either (i) the
judgment creditor executes on such judgment or (ii) such judgment remains unpaid
or undischarged for more than 60 days from the date of entry thereof or such
longer period during which execution of such judgment is stayed during an appeal
from such judgment.
(o)    The maturity of any material Indebtedness of any Loan Party (other than
Indebtedness under this Agreement) is accelerated, or any Loan Party fails to
pay any such material Indebtedness when due (after the lapse of any applicable
grace period) or, in the case of such Indebtedness payable on demand, when
demanded (after the lapse of any applicable grace period), or any event occurs
or condition exists and continues for more than any applicable grace period and
causes, or permitting the holder of any such Indebtedness or any trustee or
other Person acting on behalf of such holder to cause, such material
Indebtedness to become due prior to its stated maturity or permits such holder
to realize upon any collateral given as security therefor. For purposes of this
Section, Indebtedness shall be deemed “material” if it exceeds $500,000 as to
any item of Indebtedness or in the aggregate for all items of Indebtedness with
respect to which any of the events described in this Section 7.1(i) has
occurred.
(p)    Any execution or attachment is issued whereby any substantial part of the
property of any Loan Party is taken or attempted to be taken and such execution
or attachment is not vacated or stayed within 60 days after the issuance
thereof.
(q)    Any default or event of default (however denominated) occurs under any
other Loan Document and continues beyond any applicable grace period.
(r)    Any Guarantor repudiates or purports to revoke its guaranty, or the
Guaranty for any reason ceases to be in full force and effect or is judicially
declared null and void, except in connection with a merger or disposition
permitted hereunder.
(s)    Any Security Document, at any time, ceases to be in full force and effect
or is judicially declared null and void, or the validity or enforceability
thereof is contested by a Loan Party, or the Lender ceases to have a valid and
perfected security interest having the priority contemplated thereunder in all
of the collateral described therein, other than by action or inaction of the
Lender.
(t)    Any Change of Control occurs.
(u)    Any Loan Party fails to pay any amount payable in respect of any Rate
Protection Agreement when such amount becomes due and payable (whether by
scheduled payment, termination or likewise), and such failure continues after
any applicable grace period.
(v)    Any nonmonetary judgment or order is rendered against any Loan Party that
would reasonably be expected to result in a Material Adverse Occurrence and
either (i) enforcement proceedings have been commenced by any person upon such
judgment or

- 42 –
42

--------------------------------------------------------------------------------



order, or (ii) there is any period of 60 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect.
(w)    The Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liabilities under a Multiemployer Plan, (ii) the Borrower or
any ERISA Affiliate fails to satisfy its contribution requirements under Section
412 of the Code, whether or not it has sought a waiver under Section 412(c) of
the Code, (iii) an ERISA Event occurs, (iv) a Plan that is intended to be
qualified under Section 401(a) of the Code loses its qualification, or (v) the
Borrower or any ERISA Affiliate is assessed a tax under Section 4980B of the
Code or incurs a liability under Section 601 et seq. of ERISA; and any such
event, or the any combination of any such events, results in, or could
reasonably be expected to result in, exposure to any Loan Party in an amount in
excess of $250,000.
Section 7.2    Remedies. If (a) any Event of Default described in Section
7.1(e), (f) or (g) occurs with respect to the Borrower, the Commitments shall
automatically terminate and the Notes and all other Obligations (other than Rate
Protection Obligations and obligations in respect of Cash Management Services)
shall automatically become immediately due and payable; or (b) any other Event
of Default is continuing, then the Lender may take any of the following actions:
(i) declare the Commitments terminated, whereupon the Commitments shall
terminate and (ii) declare the outstanding unpaid principal balance of the
Notes, the accrued and unpaid interest thereon and all other Obligations (other
than Rate Protection Obligations and obligations in respect of Cash Management
Services) to be forthwith due and payable, whereupon the Notes, all accrued and
unpaid interest thereon and all such Obligations shall immediately become due
and payable, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement or in the Notes to the contrary notwithstanding. Upon the occurrence
of any of the events described in clause (a) or clause (b) of the preceding
sentence, the Lender may exercise all rights and remedies under any of the Loan
Documents, and enforce all rights and remedies under any applicable law.
Section 7.3    Offset. In addition to the remedies set forth in Section 7.2,
while any Event of Default is continuing, the Borrower hereby irrevocably
authorizes the Lender to set off any Obligations owed to the Lender against all
deposits, credits, deposit accounts and other accounts (collectively,
“Deposits”) of the Borrower with, and any and all claims of the Borrower
against, the Lender. Such right shall exist whether or not the Lender has made
any demand hereunder or under any other Loan Document, whether or not the
Obligations, or any part thereof, or Deposits is or are matured or unmatured,
and regardless of the existence or adequacy of any collateral, guaranty or any
other security, right or remedy available to the Lender. The Lender agrees that,
as promptly as is reasonably possible after the exercise of any such setoff or
enforcement right, it shall notify the Borrower of its exercise of such setoff
or enforcement right; provided, however, that the failure of the Lender to
provide such notice shall not affect the validity of the exercise of such setoff
or enforcement rights. Nothing in this Agreement shall be deemed a waiver or
prohibition of or restriction on the Lender to all rights of banker’s Lien,
setoff and counterclaim available pursuant to law.

- 43 –
43

--------------------------------------------------------------------------------



Article VIII    
MISCELLANEOUS
Section 8.1    Modifications. Notwithstanding any provisions to the contrary
herein, any term of this Agreement may be amended with the written consent of
the Borrower; provided, that no amendment, modification or waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure therefrom by the Borrower or other party thereto shall in any event be
effective unless in writing and signed by the Lender, and then such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the purpose for which given.
Section 8.2    Expenses. Whether or not the transactions contemplated hereby are
consummated, the Borrower shall reimburse the Lender upon demand for all
reasonable out-of-pocket expenses paid or incurred by the Lender (including
filing and recording costs and reasonable fees and expenses of counsel to the
Lender) in connection with the negotiation, preparation, approval, review,
execution, delivery, administration, amendment, modification and interpretation
of this Agreement and the other Loan Documents and any commitment letters
relating thereto. The Borrower shall also reimburse the Lender upon demand for
all reasonable out‑of‑pocket expenses (including reasonable expenses of legal
counsel) paid or incurred by the Lender in connection with the collection and
enforcement of this Agreement and any other Loan Document. The obligations of
the Borrower under this Section shall survive any termination of this Agreement.
Section 8.3    Waivers, etc. No failure on the part of the Lender or the holder
of a Note to exercise and no delay in exercising any power or right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any power or right preclude any other or further
exercise thereof or the exercise of any other power or right. The remedies
herein and in the other Loan Documents provided are cumulative and not exclusive
of any remedies provided by law.
Section 8.4    Notices. Except when telephonic notice is expressly authorized by
this Agreement, any notice or other communication to any party in connection
with this Agreement shall be in writing and shall be sent by manual delivery,
facsimile transmission, overnight courier or United States mail (postage
prepaid) addressed to such party at the address specified on the signature page
hereof, or at such other address as such party specifies to the other party
hereto in writing. All periods of notice shall be measured from the date of
delivery if manually delivered, from the date of sending if sent by facsimile
transmission, from the first Business Day after the date of sending if sent by
overnight courier, or from four days after the date of mailing if mailed;
provided, however, that any notice to the Lender under Article II shall be
deemed to have been given only when received by the Lender.
Section 8.5    Taxes. The Borrower agree to pay, and save the Lender harmless
from all liability for, any stamp or other taxes that may be payable with
respect to the execution or delivery of this Agreement or the issuance of the
Notes, which obligation of the Borrower shall survive the termination of this
Agreement.

- 44 –
44

--------------------------------------------------------------------------------



Section 8.6    Successors and Assigns; Participations; Purchasing Lenders.
(g)    This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lender, all future holders of the Notes, and their respective
successors and assigns, except that no Borrower may assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of the Lender.
(h)    The Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more lenders
that are not natural persons (“Participants”) participating interests in a
minimum amount of $1,000,000 in any Loan or other Obligation owing to the
Lender, any Note held by the Lender, any Commitment of the Lender, or any other
interest of the Lender hereunder, provided that no such participating interest
shall be sold to an Ineligible Assignee. In the event of any such sale by the
Lender of participating interests to a Participant, (i) the Lender’s obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, (ii) the Lender shall remain solely responsible for the performance
thereof, (iii) the Lender shall remain the holder of any such Note for all
purposes under this Agreement, (iv) the Borrower and the Lender shall continue
to deal solely and directly with the Lender in connection with the Lender’s
rights and obligations under this Agreement, and (v) the agreement pursuant to
which such Participant acquires its participating interest herein shall provide
that the Lender shall retain the sole right and responsibility to enforce the
Obligations, including, without limitation the right to consent or agree to any
amendment, modification, consent or waiver with respect to this Agreement or any
other Loan Document. The Borrower agrees that if amounts outstanding under this
Agreement, the Notes, and the other Loan Documents are due and unpaid, or have
been declared or have become due and payable upon an Event of Default, each
Participant shall be deemed to have, to the extent permitted by applicable law,
the right of setoff in respect of its participating interest in amounts owing
under this Agreement and any Note or other Loan Document to the same extent as
if the amount of its participating interest were owing directly to it as the
Lender under this Agreement or any Revolving Note, any Term Note or other Loan
Document; provided, that such right of setoff shall be subject to the obligation
of such Participant to share with the Lender, and the Lender agree to share with
such Participant, pro rata according to the Obligations held by the Lender and
such Participant. The Borrower also agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 2.13, and 2.14 with respect to its
participation in the Commitments and Loans; provided, that no Participant shall
be entitled to receive any greater amount pursuant to such Sections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.
(i)    The Lender may, from time to time, assign to other lenders that are not
natural persons (“Assignees”), provided that no such assignment shall be made to
an Ineligible Assignee, all or part of its rights or obligations hereunder or
under any Loan Document in a minimum amount of $1,000,000 evidenced by any Note
then held by that Lender, together with equivalent proportions of its
Commitment, pursuant to written

- 45 –
45

--------------------------------------------------------------------------------



agreements executed by the Lender and such Assignee(s); provided that the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless an Event of Default is continuing at the time
of such assignment; provided that the Borrower shall be deemed to have consented
to any such assignment unless it objects thereto by written notice to the Lender
within 5 Business Days after having received notice thereof, where such written
notice clearly states that a failure to object within 5 Business Days shall be
deemed approval.
(j)    The Borrower shall not be liable for any costs incurred by the Lender in
effecting any participation under subparagraph (b) of this subsection or by the
Lender in effecting any assignment under subparagraph (c) of this subsection.
(k)    The Lender may disclose to any Assignee or Participant and to any
prospective Assignee or Participant (other than any Ineligible Assignee) any and
all financial information in the Lender’s possession concerning the Borrower or
any of their Subsidiaries that has been delivered to the Lender by or on behalf
of any Loan Party pursuant to the Loan Documents or that has been delivered to
the Lender by or on behalf of any Loan Party in connection with the Lender’s
credit evaluation of the Loan Parties prior to entering into this Agreement,
provided that prior to disclosing such information, the Lender shall first
obtain the agreement of such prospective Assignee or Participant to comply with
the provisions of Section 8.7.
(l)    Notwithstanding any other provision in this Agreement, the Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement and any note held by it in favor of
any Federal Reserve Bank in accordance with Regulation A of the Board or U. S.
Treasury Regulation 31 C.F.R. § 203.14, and such Federal Reserve Bank may
enforce such pledge or security interest in any manner permitted under
applicable law.
(m)    Without the prior written consent of the Borrower, which may be granted
or withheld in the Borrower’s sole discretion, Lender shall not grant a
participating interest or assign any interest in any Loan or other Obligation
owing to the Lender, any Note held by the Lender, any Commitment of the Lender,
or any other interest of the Lender hereunder assign all or any part of its
rights or obligations hereunder or under any Loan Document to any Ineligible
Assignee. Any such grant or assignment without the Borrower’s prior written
consent shall be null, void and of no force or effect.
Section 8.7    Confidentiality of Information. The Lender shall use reasonable
efforts to assure that information about the Borrower and its operations,
affairs and financial condition not generally disclosed to the public or to
trade and other creditors that is furnished to the Lender pursuant to the
provisions hereof is used only for the purposes of this Agreement and any other
relationship between the Lender and the Borrower and shall not be divulged to
any Person other than the Lender, its Affiliates and their respective officers,
directors, employees and agents, except: (a) to their attorneys and accountants;
(b) in connection with the enforcement of the rights of the Lender hereunder and
under the Loan Documents or otherwise in connection with applicable litigation;
(c) in connection with assignments and participations and the solicitation of

- 46 –
46

--------------------------------------------------------------------------------



prospective assignees and participants referred to in the immediately preceding
Section (other than Ineligible Assignees); (d) if such information is generally
available to the public other than as a result of disclosure by the Lender; (e)
to any direct or indirect contractual counterparty in any hedging arrangement or
such contractual counterparty’s professional advisor; (f) to any nationally
recognized rating agency that requires information about the Lender’s investment
portfolio in connection with ratings issued with respect to the Lender; and (g)
as may otherwise be required or requested by any regulatory authority having
jurisdiction over the Lender or by any applicable law, rule, regulation or
judicial process, the opinion of the Lender’s counsel concerning the making of
such disclosure to be binding on the parties hereto. No Lender shall incur any
liability to the Borrower by reason of any disclosure permitted by this Section.
Section 8.8    Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEVADA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES THEREOF. Whenever possible, each provision of this Agreement and the
other Loan Documents and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted so as to be effective and valid under such applicable law, but if
any provision of this Agreement, the other Loan Documents or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto is held to be prohibited or invalid under such applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement, the other Loan Documents or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto.
Section 8.9    Consent to Jurisdiction. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE ENFORCED IN ANY FEDERAL OR STATE COURT SITTING IN CLARK
COUNTY, NEVADA, WHICH SHALL HAVE EXCLUSIVE JURISDICTION AS TO ANY DISPUTE
ARISING FROM OR RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THE
BORROWER AND THE LENDER CONSENT TO THE JURISDICTION AND VENUE OF ANY SUCH COURT
AND WAIVE ANY ARGUMENT THAT VENUE IN SUCH FORUM IS NOT CONVENIENT.
Section 8.10    Waiver of Jury Trial. EACH OF THE BORROWER AND THE LENDER
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
Section 8.11    Survival of Agreement. All representations, warranties,
covenants and agreement made by the Borrower herein or in the other Loan
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be deemed to have been relied upon by the Lender and shall survive the making of
the Loans and the execution and delivery to the Lender by the Borrower of

- 47 –
47

--------------------------------------------------------------------------------



the Notes, regardless of any investigation made by or on behalf of the Lender,
and shall continue in full force and effect as long as any Obligation is
outstanding and unpaid and so long as the Commitments have not been terminated;
provided, however, that the obligations of the Borrower under Sections 8.2, 8.5,
8.12 and 8.21 shall survive payment in full of the Obligations and the
termination of the Commitments.
Section 8.12    Indemnification. The Borrower hereby agrees to defend, protect,
indemnify and hold harmless the Lender and its respective Affiliates and the
directors, officers, employees, attorneys and agents and their respective
Affiliates (each of the foregoing being an “Indemnitee” and all of the foregoing
being collectively the “Indemnitees”) from and against any and all claims,
actions, damages, liabilities, judgments, costs and expenses (including all
reasonable fees and disbursements of counsel that may be incurred in the
investigation or defense of any matter) imposed upon, incurred by or asserted
against any Indemnitee, whether direct, indirect or consequential and whether
based on any federal, state, local or foreign laws or regulations (including
securities laws, environmental laws, commercial laws and regulations), under
common law or on equitable cause, or on contract or otherwise:
(l)        by reason of, relating to or in connection with the execution,
delivery, performance or enforcement of any Loan Document, any Commitments, or
any transaction contemplated by any Loan Document; or
(m)         by reason of, relating to or in connection with any credit extended
or used under the Loan Documents or any act done or omitted by any Person, or
the exercise of any rights or remedies thereunder, including the acquisition of
any collateral by the Lender by way of foreclosure of the Lien thereon, deed or
bill of sale in lieu of such foreclosure or otherwise;
provided, however, that no Borrower shall be liable to any Indemnitee for any
portion of such claims, damages, liabilities and expenses resulting from such
Indemnitee’s gross negligence or willful misconduct. If this indemnity is
unenforceable as a matter of law as to a particular matter or consequence
referred to herein, it shall be enforceable to the full extent permitted by law.
This indemnification applies, without limitation, to any act, omission, event or
circumstance existing or occurring on or prior to the later of the Term Loan
Maturity Date or the date of irrevocable payment in full of the Obligations,
including specifically Obligations arising under clause (b) of this Section. The
indemnification provisions set forth above shall be in addition to any liability
the Borrower may otherwise have.
To the fullest extent permitted by applicable law, no Borrower shall assert, and
the Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.

- 48 –
48

--------------------------------------------------------------------------------



Without prejudice to the survival of any other obligation of the Borrower
hereunder, the agreements of the Borrower in this Section shall survive the
payment in full of the Obligations and the termination of the Commitments.
Section 8.13    Captions. The captions or headings herein and any table of
contents hereto are for convenience only and in no way define, limit or describe
the scope or intent of any provision of this Agreement.
Section 8.14    Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between the Borrower and the
Lender with respect to the subject matter hereof and thereof. This Agreement
supersedes all prior agreements and understandings relating to the subject
matter hereof. Nothing in this Agreement or in any other Loan Document,
expressed or implied, is intended to confer upon any Persons other than the
parties hereto any rights, remedies, obligations or liabilities hereunder or
thereunder.
Section 8.15    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.
Section 8.16    Borrower Acknowledgements. The Borrower hereby acknowledges that
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents, (b) the Lender has no fiduciary
relationship to the Borrower, the relationship being solely that of debtor and
creditor, (c) no joint venture exists between the Borrower and the Lender, and
(d) the Lender undertakes no responsibility to the Borrower to review or inform
the Borrower of any matter in connection with any phase of the business or
operations of the Borrower and the Borrower shall rely entirely upon its own
judgment with respect to its business, and any review, inspection or supervision
of, or information supplied to, the Borrower by the Lender is for the protection
of the Lender and neither the Borrower nor any third party is entitled to rely
thereon.
Section 8.17    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to the Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, has been received by the Lender. “Federal Funds Effective Rate” means
an interest rate per annum equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on such day, as published for such day (or, if
such day is not a Business Day, for the immediately preceding Business Day) by
the Federal Reserve Bank

- 49 –
49

--------------------------------------------------------------------------------



of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations at approximately 10:00 a.m. (Las Vegas,
Nevada time) on such day on such transactions received by the Lender from three
federal funds brokers of recognized standing selected by the Lender in its sole
discretion.
Section 8.18    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid an Event of Default or Default if such action is taken or condition
exists.
Section 8.19    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Lender, or the Lender exercises its right
of setoff, and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any bankruptcy or insolvency law
or otherwise, then to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred. The obligations of the Borrower and the Lender under this Section
shall survive the irrevocable payment in full of the Obligations and the
termination of the Commitments.
Section 8.20    Electronic Signatures, Etc. The words “execution,” “signed,”
“signature,” and words of like import in Loan Document or in any amendment or
other modification thereof (including waivers and consents) shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
Section 8.21    USA PATRIOT Act. The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the Act.
The Borrower shall, promptly following a request by the Lender, provide all
documentation and other information that the Lender requests to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.
[The remainder of this page has been intentionally left blank]





- 50 –
50

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.






BORROWER:


MESQUITE GAMING, LLC






By: /s/ Anthony Toti_______________ __     
Name:    Anthony Toti
Title: Chief Executive Officer




Address for the Borrower:


950 West Mesquite Blvd.
Mesquite, NV 89027
Fax: (702) 346-4030


With a copy to:


K. Michael Leavitt
Law Offices of K. Michael Leavitt
8345 West Sunset Road, Suite 250
Las Vegas, Nevada 89113
Fax: (702) 382-2892





S-1
Credit Agreement

--------------------------------------------------------------------------------






NEVADA STATE BANK,
as the Lender




By: /s/ Jamie Gazza_ _    
Name: Jamie Gazza
Title: Vice President                     
                        


Address for Nevada State Bank:


750 E. Warm Springs Rd., 4th Floor
Las Vegas, NV 89119
Fax: (702) 914-4556













S-2
Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT A TO
CREDIT AGREEMENT




Borrowing Request




_______________, _____


TO:    Nevada State Bank, as the Lender


We refer to that certain Credit Agreement dated August 22, 2013 (as amended,
restated or otherwise modified to date, the “Credit Agreement”) by and between
Mesquite Gaming, LLC, a Nevada limited liability company (the “Borrower”), and
Nevada State Bank, as the Lender. Capitalized terms used herein but not
otherwise defined shall have the same meanings assigned to them in the Credit
Agreement.
Pursuant to Section 2.2(a) of the Credit Agreement, we hereby request a
Revolving Loan on the Revolving Loan Date and in the amount set forth below (the
“Requested Advances”):
Amount of Revolving Loan: $[______________________]
Revolving Loan Date: ____________________, 201__


[Closing Date only] Pursuant to Section 2.2(b) of the Credit Agreement, we
hereby request a Term Loan on the Closing Date and in the amount set forth below
(the “Requested Term Loan”):
Amount of Term Loan: $20,000,000
Date:    Closing Date


To induce the Lender to make the Requested Advances [and the Requested Term
Loan], we hereby represent and warrant to the Lender that:
(a)As of the date hereof and before giving effect to the Requested Advances, the
aggregate outstanding principal balance of the Revolving Loans was
$[___________________]. After giving effect to the Requested Advances, the
aggregate outstanding principal balance of the Revolving Loans will be
$[__________________]. [[Closing Date only:] After giving effect to the
Requested Term Loan, the aggregate outstanding principal balance of the Term
Loan will be $20,000,000.]
(b)    No Default or Event of Default exists, or will result from the making of
the Requested Advances [or the Requested Term Loan].

C-1

--------------------------------------------------------------------------------



(c)    The conditions precedent set forth in Section 3.2 of the Credit Agreement
are fully satisfied as of the date of the Requested Advances [and the Requested
Term Loan].

MESQUITE GAMING, LLC




By:                             
Name:                             
Title:                             















A-2
 

--------------------------------------------------------------------------------






EXHIBIT B TO
CREDIT AGREEMENT
FORM OF REVOLVING NOTE
$6,000,000    August 22, 2013
Las Vegas, Nevada
FOR VALUE RECEIVED, Mesquite Gaming, LLC, a Nevada limited liability company,
hereby promises to pay to the order of Nevada State Bank (the “Lender”) at its
main office in Las Vegas, Nevada, in lawful money of the United States of
America in Immediately Available Funds (as such term and each other capitalized
term used herein are defined in the Credit Agreement hereinafter referred to) on
the Termination Date the principal amount of SIX MILLION DOLLARS and NO CENTS
($6,000,000) or, if less, the aggregate unpaid principal amount of the Revolving
Loans made by the Lender under the Credit Agreement, and to pay interest
(computed on the basis of actual days elapsed and a year of 360 days) in like
funds on the unpaid principal amount hereof from time to time outstanding at the
rates and times set forth in the Credit Agreement.
This note is the Revolving Note referred to in the Credit Agreement dated as of
August 22, 2013, (as the from time to time amended, restated or otherwise
modified, the “Credit Agreement”) between the undersigned and the Lender. This
note is secured, it is subject to certain mandatory prepayments and its maturity
is subject to acceleration, in each case upon the terms provided in said Credit
Agreement.
In the event of default hereunder, the undersigned agrees to pay all reasonable
costs and expenses of collection, including reasonable attorneys’ fees. The
undersigned waives demand, presentment, notice of nonpayment, protest, notice of
protest and notice of dishonor.
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEVADA WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF.
MESQUITE GAMING, LLC




By:                             
Name:                             
Title:                                 
 

B-2

--------------------------------------------------------------------------------






EXHIBIT C TO
CREDIT AGREEMENT
FORM OF TERM NOTE
$20,000,000    August 22, 2013
Las Vegas, Nevada
FOR VALUE RECEIVED, Mesquite Gaming, LLC, a Nevada limited liability company,
hereby promises to pay to the order of Nevada State Bank (the “Lender”) at its
main office in Las Vegas, Nevada, in lawful money of the United States of
America in Immediately Available Funds (as such term and each other capitalized
term used herein are defined in the Credit Agreement hereinafter referred to)
the principal amount of TWENTY MILLION AND NO/100 DOLLARS ($20,000,000), or, if
less, the aggregate unpaid principal balance of the Term Loan made by the Lender
under the Credit Agreement, and to pay interest (computed on the basis of actual
days elapsed and a year of 360 days) in like funds on the unpaid principal
amount hereof from time to time outstanding at the rates and times set forth in
the Credit Agreement.
The principal hereof is payable as set forth in the Credit Agreement.
This note is the Term Note referred to in the Credit Agreement dated as of
August 22, 2013, as from time to time amended, restated or otherwise modified,
the “Credit Agreement”) between the undersigned and the Lender. This note is
secured, it is subject to certain mandatory prepayments and its maturity is
subject to acceleration, in each case upon the terms provided in said Credit
Agreement.
In the event of default hereunder, the undersigned agrees to pay all reasonable
costs and expenses of collection, including reasonable attorneys’ fees. The
undersigned waives demand, presentment, notice of nonpayment, protest, notice of
protest and notice of dishonor.
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEVADA WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF.
MESQUITE GAMING, LLC




By:                             
Name:                             
Title:                             

C-1

--------------------------------------------------------------------------------






EXHIBIT D TO
CREDIT AGREEMENT
FORM OF COMPLIANCE CERTIFICATE
To: Nevada State Bank:
THE UNDERSIGNED HEREBY CERTIFIES THAT:    
(1) I am the chief financial officer of Mesquite Gaming, LLC (the “Borrower”);
(2) I have reviewed the terms of the Credit Agreement dated as of August 22,
2013, between the Borrower and Nevada State Bank, as the Lender (as amended, the
“Credit Agreement”), and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and conditions of the
Borrower during the accounting period covered by the Attachment hereto;
(3) The examination described in paragraph (2) did not disclose, and I have no
knowledge, whether arising out of such examinations or otherwise, of the
existence of any condition or event that constitutes a Default or an Event of
Default (as such terms are defined in the Credit Agreement) as of the end of the
accounting period covered by the Attachment hereto or as of the date of this
Certificate, except as described below (or on a separate attachment to this
Certificate). The exceptions listing, in detail, the nature of the condition or
event, the period during which it has existed and the action the Borrower have
taken, is taking or proposes to take with respect to each such condition or
event are as follows:

    
    
The foregoing certification, together with the computations in the Attachment
hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered this ___ day of _______________, _______ pursuant
to Section 5.1(c) of the Credit Agreement.



D-1

--------------------------------------------------------------------------------








MESQUITE GAMING, LLC




By:                             
Name:                             
Title:                             



D-2

--------------------------------------------------------------------------------



ATTACHMENT TO COMPLIANCE CERTIFICATE
AS OF ______________, ____WHICH PERTAINS
TO THE PERIOD FROM ________________, ______
TO ________________, _______


1.
Capital Expenditures (Section 6.10, calculated on an annual basis)



(a)
Total Revenues for Prior Year (201_):                $________



(b)
Maximum Capital Expenditures not financed by capital         $________
contributions (4% of (a))

:                
(c)
Minimum Capital Expenditures not financed by capital         $________
contributions (1% of (a)):                



(d)
Total Capital Expenditures for Current Year (201_):            $________



(e)
Capital Expenditures financed by capital contributions:         $________



(f)
Capital Expenditures not financed by capital contributions        $________

((d) minus (e)):


2.
Fixed Charge Coverage Ratio (Section 6.16)



Fixed Charge Coverage Ratio


(i) EBITDA
$______________ (A)

(plus cure contribution, if applicable)        $_______________(A1)


(ii) Restricted Payments
$______________ (B)



(iii) Capital Expenditures paid in cash
$______________ (C)



(iv) income taxes paid in cash
$______________ (D)



(v) Interest Expense paid in cash
$______________ (E)



(vi) scheduled principal payments with
respect to Total Liabilities
$______________ (F)



Ratio of (A) (plus A1, if applicable) minus (B) minus (C) minus
(D) to (E) plus (F)
______ to 1.0



3.
Senior Cash Flow Leverage Ratio (Section 6.17)




D-3
 

--------------------------------------------------------------------------------



(i) Total Funded Debt            
other than Subordinated Debt            $______________ (G)


(ii) EBITDA
$______________ (H)

(plus cure contribution, if applicable)        $______________ (H1)


Ratio of (G) to (H) (plus H1, if applicable)
______ to 1.0





4.    Liquidity


(i) Cash and Cash Equivalents
$______________ (I)

(plus cure contribution, if applicable)        $______________ (I1)






(I) (plus I1, if applicable)
$________________












D-4
 

--------------------------------------------------------------------------------






SCHEDULE 4.6


LITIGATION






None.









--------------------------------------------------------------------------------






SCHEDULE 4.7


ENVIRONMENTAL MATTERS






1.
Assessment findings set forth in that certain Phase I Environmental Site
Assessment of 950 West Mesquite Boulevard, Mesquite, Nevada dated August 6, 2013
prepared by Converse Consultants and identified as Converse Project No.
13-43204-01.

2.
Assessment findings set forth in that certain Phase I Environmental Site
Assessment of 711 Peppermill Palms Boulevard, Littlefield, Arizona dated August
6, 2013 prepared by Converse Consultants and identified as Converse Project No.
13-43204-01.








--------------------------------------------------------------------------------






SCHEDULE 4.8


ERISA






Mesquite Gaming, LLC 401(k) Plan – Number 001
Mesquite Gaming, LLC Employee Medical, Dental and Vision Plans







--------------------------------------------------------------------------------






SCHEDULE 4.18


SUBSIDIARIES




Entity and Jurisdiction
Owner-Percentage
VRCC, LLC,
a Nevada limited liability company
Mesquite Gaming, LLC-100%
C & HRV, LLC,
a Nevada limited liability company
Mesquite Gaming, LLC-100%
5.47 RBI, LLC,
a Nevada limited liability company
VRCC, LLC – 100%
RBG, LLC,
a Nevada limited liability company
VRCC, LLC -94.53%
5.47 RBI, LLC 5.47%
CasaBlanca Resorts, LLC,
a Nevada limited liability company
RBG, LLC – 100%
Oasis Interval Ownership, LLC,
a Nevada limited liability company
CasaBlanca Resorts, LLC – 100%
Oasis Interval Management, LLC,
a Nevada limited liability company
CasaBlanca Resorts, LLC – 100%
Oasis Recreational Properties, Inc.,
a Nevada corporation
CasaBlanca Resorts, LLC – 100%










--------------------------------------------------------------------------------






SCHEDULE 4.26
LOCATIONS

Borrower/Subsidiary
Location
Mesquite Gaming, LLC
950 West Mesquite Boulevard
Mesquite, NV 89027
VRCC, LLC
950 West Mesquite Boulevard
Mesquite, NV 89027
C & HRV, LLC
100 Pioneer Boulevard
Mesquite, NV 89027
5.47 RBI, LLC
950 West Mesquite Boulevard
Mesquite, NV 89027
RBG, LLC
950 West Mesquite Boulevard
Mesquite, NV 89027
CasaBlanca Resorts, LLC
897 West Mesquite Boulevard
Mesquite, NV 89027
850 West Mesquite Boulevard
Mesquite, NV 89027
61 Riverside Road
Mesquite, NV 89027
Oasis Interval Ownership, LLC
950 West Mesquite Boulevard
Mesquite, NV 89027
Oasis Interval Management, LLC
950 West Mesquite Boulevard
Mesquite, NV 89027
Oasis Recreational Properties, Inc.
530 West Peppermill Palms Boulevard
Littlefield, AZ 86432










--------------------------------------------------------------------------------






SCHEDULE 6.12

INVESTMENTS




None.







--------------------------------------------------------------------------------






SCHEDULE 6.13


INDEBTEDNESS




Debtor
Creditor
Est. Balance
C&HRV, LLC (B&BB, Inc.)
Bally Technologies
(Capital Leases – Gaming Devices)
$26,739.00
C&HRV, LLC (B&BB, Inc.)
International Game Technologies, Inc.
(Capital Leases – Gaming Devices)
$17,761.00
RBG, LLC
Bally Technologies
(Capital Leases – Gaming Devices)
$17,826.00
RBG, LLC
International Game Technologies, Inc.
(Capital Leases – Gaming Devices)
$5,920.00










--------------------------------------------------------------------------------






SCHEDULE 6.14


LIENS


File Date
Debtor
Secured Party
Type
Secured Party's Address
Document No
Actions
Description of Property
9/15/2011
Mesquite Gaming LLC
WMS Gaming, Inc
Organization
800 S Northpoint Blvd.
Waukegan, IL 60085
2011024527-9
Initial Financing Statement
Slot Machines
12/14/2011
Mesquite Gaming LLC; RGB, LLC; C & HRV, LLC; Virgin River Hotel & Casino;
CasaBlanca Resort & Casino
U.S. Foodservice, Inc.
Organization
1685 W. Cheyenne Avenue
North Las Vegas, NV 89032
2011033359-3
Initial Financing Statement
Food and Equipment Trade Payables
5/22/2012
Mesquite Gaming LLC
People's United Bank/
NFS Leasing, Inc.
Organization
People's United Bank
One Post Office Square
Suite 3710
Boston MA 02109


NFS Leasing, Inc.
900 Cummings Center
Suite 309-V
Beverly MA 01915
2012013850-3
Initial Financing Statement
Dell Computers (operating lease)





--------------------------------------------------------------------------------



File Date
Debtor
Secured Party
Type
Secured Party's Address
Document No
Actions
Description of Property
1/30/2013
Mesquite Gaming LLC
Konami Gaming, LLC
Organization
585 Trade Center Drive
Las Vegas, NV 89119
2013002742-3
Initial Financing Statement
Slot Machines
8/8/2013
Mesquite Gaming LLC
Xerox Financial Services
Organization
45 Glover Ave
Norwalk CT 06856
2013020302-3
Initial Financing Statement
Hotel, Slots, Cage, Office desktop printers (operating lease)
1/19/2009
RBG, LLC
US Bancorp
Organization
1310 Madrid Street
Marshall MN 56258
2009001564-5
Initial Financing Statement
Printer Copier (operating lease)
12/28/2009
RBG, LLC
US Bancorp
Organization
1310 Madrid Street
Marshall MN 56258
2009031163-1
Initial Financing Statement
Printer Copier (operating lease)
1/28/2010
RBG, LLC
US Bancorp
Organization
1310 Madrid Street
Marshall MN 56258
2010002511-8
Initial Financing Statement
Printer Copier (operating lease)
2/1/2011
RBG, LLC
IGT
Organization
9295 Prototype Drive
Reno, NV 89521
2011002521-1
Initial Financing Statement
Slot Machines
4/19/2012
RBG, LLC
Konami Gaming, LLC
Organization
585 Trade Center Drive
Las Vegas, NV 89119
2012010817-0
Initial Financing Statement
Slot Machines
6/14/2012
RBG, LLC
Konami Gaming, LLC
Organization
585 Trade Center Drive
Las Vegas, NV 89119
2012016365-7
Initial Financing Statement
Slot Machines


 

--------------------------------------------------------------------------------



File Date
Debtor
Secured Party
Type
Secured Party's Address
Document No
Actions
Description of Property
10/16/2012
RBG, LLC
Aristocrat Technologies, Inc
Organization
7230 Amigo Street Las Vegas NV 89119
2012027491-7
Initial Financing Statement
Slot Machines
12/18/2012
RBG, LLC
IGT
Organization
9295 Prototype Drive
Reno, NV 89521
2012032877-2
Initial Financing Statement
Slot Machines
3/29/2013
C&HRV LLC; and RG, LLC
Onset Financial, Inc.
Organization
10813 S River Front Parkway
Suite 450
South Jordan, UT 84095
2013007908-0
Initial Financing Statement
Surveillance Equipment (operating lease)
8/26/2011
C&HRV LLC
Dell Financial Services L.L.C.
Organization
M.S. PS2DF
23 One Dell Way
Round Rock, TX 78682
2011022705-5
Initial Financing Statement
Computer equipment
10/18/2011
C&HRV LLC
Konami Gaming, Inc.
Organization
585 Trade Center Drive
Las Vegas, NV 89119
2011027728-8
Initial Financing Statement
Slot Machines
4/12/2012
C & HRV dba Virgin River Hotel and Casino
Ainsworth Game Technology Ltd
Organization
6975 S. Decatur Blvd., Suite 140
Las Vegas, NV 89118
2012010047-7
Initial Financing Statement
Slot Machines
4/13/2012
C & HRV, LLC
WMS Gaming, Inc.
Organization
800 S Northpoint Blvd.
Waukegan, IL 60085
2012010069-3
Initial Financing Statement
Slot Machines


 

--------------------------------------------------------------------------------



File Date
Debtor
Secured Party
Type
Secured Party's Address
Document No
Actions
Description of Property
12/10/2012
C & HRV, LLC
Aristocrat Technologies, Inc.
Organization
7230 Amigo Street Las Vegas NV 89119
2012031852-9
Initial Financing Statement
Slot Machines
12/13/2012
C & HRV, LLC
Aristocrat Technologies, Inc.
Organization
7230 Amigo Street Las Vegas NV 89119
2012032229-9
Initial Financing Statement
Slot Machines
12/18/2012
C & HRV, LLC
IGT
Organization
9295 Prototype Drive
Reno, NV 89521
2012032887-3
Initial Financing Statement
Slot Machines






 

--------------------------------------------------------------------------------



[anthonytotinvstatebankca.jpg][jamiegazzanvstbankca.jpg]

 